UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21152 Nuveen Georgia Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:May 31 Date of reporting period: May 31,2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund distributions and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund distributions and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Fund Leverage 12 Common Share Information 14 Risk Considerations 16 Performance Overview and Holding Summaries 17 Shareholder Meeting Report 22 Report of Independent Registered Public Accounting Firm 25 Portfolios of Investments 26 Statement of Assets and Liabilities 63 Statement of Operations 64 Statement of Changes in Net Assets 65 Statement of Cash Flows 67 Financial Highlights 70 Notes to Financial Statements 79 Board Members & Officers 93 Annual Investment Management Agreement Approval Process 98 Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Additional Fund Information Chairman’s Letter to Shareholders Dear Shareholders, After nine years of serving as lead director and independent chairman of the Nuveen Fund Board, my term of office is coming to an end. It has been a privilege to use this space to communicate with you on some of the broad economic trends in the U.S. and abroad and how they are impacting the investment environment in which your funds operate. In addition, I have enjoyed offering some perspective on how your Board views the various Nuveen investment teams as they apply their investment disciplines in that investment environment. My term has coincided with a particularly challenging period for both mutual fund sponsors and investors. Since 2000 there have been three periods of unusually strong stock market growth and two major market declines. Recent years have been characterized by a search for yield in fixed income securities to compensate for an extended period of very low interest rates. Funds are investing more in foreign and emerging markets that require extensive research capabilities to overcome the more limited transparency and higher volatility in those markets. New fund concepts often incorporate derivative financial instruments that offer efficient ways to hedge investment risk or gain exposure to selected markets. Fund trading teams operate in many new domestic and international venues with quite different characteristics. Electronic trading and global communication networks mean that fund managers must be able to thrive in financial markets that react instantaneously to newsworthy events and are more interconnected than ever. Nuveen has committed additional resources to respond to these changes in the fund industry environment. It has added IT and research resources to assemble and evaluate the increased flow of detailed information on economies, markets and individual companies. Based on its experience during the financial crisis of 2008-09, Nuveen has expanded its resources dedicated to valuing and trading portfolio securities with a particular focus on stressed financial market conditions. It has added systems and experienced risk management professionals to work with investment teams to better help evaluate whether their funds’ risk exposures are appropriate in view of the return targets. The investment teams have also reflected on recent experience to reaffirm or modify their investment disciplines. Finally, experienced professionals and IT resources have been added to address new regulatory requirements designed to better inform and protect investors. The Board has enthusiastically encouraged these initiatives. The Nuveen Fund Board has always viewed itself as your representatives to assure that Nuveen brings together experienced people, proven technologies and effective processes designed to produce results that meet investor expectations. It is important to note that our activities are highlighted by the annual contract renewal process. Despite its somewhat formal language, I strongly encourage you to read the summary because it offers an insight into our oversight process. The report is included in the back of this or a subsequent shareholder report. The renewal process is very comprehensive and includes a number of evaluations and discussions between the Board and Nuveen during the year. The summary also describes what has been achieved across the Nuveen fund complex and at individual funds such as yours. As I leave the chairmanship and resume my role as a member of the Board, please be assured that I and my fellow Board members will continue to hold your interests uppermost in our minds as we oversee the management of your funds and that we greatly appreciate your confidence in your Nuveen fund. Very sincerely, Robert P. Bremner Chairman of the Board July 23, 2013 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG) Nuveen Maryland Premium Income Municipal Fund (NMY) Nuveen Missouri Premium Income Municipal Fund (NOM) Nuveen North Carolina Premium Income Municipal Fund (NNC) Nuveen Virginia Premium Income Municipal Fund (NPV) Portfolio managers Daniel Close, Chris Drahn and Tom Spalding review economic and municipal market conditions at the national and state levels, key investment strategies and the twelve-month performance of these five Funds. Dan assumed portfolio management responsibility for the Nuveen Georgia and North Carolina Funds in 2007. Chris took on portfolio management responsibility for the Nuveen Missouri Fund in 2011 and Tom assumed portfolio management responsibility for the Nuveen Maryland and Virginia Funds in 2011. FUND REORGANIZATIONS Effective before the opening of business on July 9, 2012, certain Georgia and North Carolina funds and on August 6, 2012, certain Maryland and Virginia funds were reorganized into four of the larger-state funds included in this report as follows: Acquired Funds Symbol Acquiring Fund Symbol Georgia Funds Nuveen Georgia Premium Income Municipal Fund NPG Nuveen Georgia Dividend Advantage Municipal Fund 2 NKG Nuveen Georgia Dividend Advantage Municipal Fund NZX Maryland Funds Nuveen Maryland Dividend Advantage Municipal Fund NFM Nuveen Maryland Premium Income Municipal Fund NMY Nuveen Maryland Dividend Advantage Municipal Fund 2 NZR Nuveen Maryland Dividend Advantage Municipal Fund 3 NWI North Carolina Funds Nuveen North Carolina Dividend Advantage Municipal Fund NRB Nuveen North Carolina Premium Income Municipal Fund NNC Nuveen North Carolina Dividend Advantage Municipal Fund 2 NNO Nuveen North Carolina Dividend Advantage Municipal Fund 3 NII Virginia Funds Nuveen Virginia Dividend Advantage Municipal Fund NGB Nuveen Virginia Premium Income Municipal Fund NPV Nuveen Virginia Dividend Advantage Municipal Fund 2 NNB Upon the closing of the reorganizations, the Acquired Funds transferred their assets to the Acquiring Funds in exchange for common and preferred shares of the Acquiring Funds and the assumption by the Acquiring Funds of the liabilities of the Acquired Funds. The Acquired Funds were then liquidated, dissolved and terminated in accordance with their Declaration of Trust. Shareholders of the Acquired Funds became shareholders of the Acquiring Funds. Holders of common shares of the Acquired Funds received newly issued common shares of the Acquiring Funds, the aggregate net asset value of which was equal to the aggregate net asset value of the common shares of the Acquired Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s, Moody’s Investors Service, Inc., or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 Funds held immediately prior to the reorganizations (including for this purpose fractional Acquiring Funds shares to which shareholders would be entitled). Fractional shares were sold on the open market and shareholders received cash in lieu of such fractional shares. Holders of MuniFund Term Preferred (MTP) Shares of the Acquired Funds received on a one-for-one basis newly issued MTP Shares of the Acquiring Funds, in exchange for their MTP Shares of the Acquired Funds held immediately prior to the reorganizations. What factors affected the U.S. economy and the national municipal bond market during the twelve-month period ended May 31, 2013? During this reporting period, the U.S. economy’s progress toward recovery from recession continued at a moderate pace. The Federal Reserve (Fed) maintained its efforts to improve the overall economic environment by holding the benchmark fed funds rate at the record low level of zero to 0.25% that it established in December 2008. The Fed also continued its monthly purchases of $40 billion of mortgage-backed securities and $45 billion of longer-term Treasury securities in an open-ended effort to bolster growth. However, at its June 2013 meeting (subsequent to the end of this reporting period), the Central Bank indicated that downside risks to the economy had diminished since the fall of 2012. Although the Fed made no changes to its highly accommodative monetary policies at the June meeting, Chairman Bernanke’s remarks afterward indicated the Central Bank could slow the pace of its bond buying program later this year if the economy continues to improve. As measured by gross domestic product (GDP), the U.S. economy grew at an annualized rate of 1.8% in the first quarter of 2013, compared with 0.4% for the fourth quarter of 2012, continuing the pattern of positive economic growth for the 15th consecutive quarter. The Consumer Price Index (CPI) rose 1.4% year-over-year as of May 2013, while the core CPI (which excludes food and energy) increased 1.7% during the period, staying within the Fed’s unofficial objective of 2.0% or lower for this inflation measure. Meanwhile, labor market conditions continued to slowly show signs of improvement, although unemployment remained above the Central Bank’s 6.5% target. As of May 2013, the national unemployment rate was 7.6%, down from 8.2% a year ago. The housing market, long a major weak spot in the U.S. economic recovery, also delivered some good news as the average home price in the S&P/Case-Shiller Index of 20 major metropolitan areas rose 12.1% for the twelve months ended April 2013 (most recent data available at the time this report was prepared). This marked the largest twelve-month percentage gain for the index since 2006. However, the outlook for the U.S. economy continued to be clouded by uncertainty about global financial markets and the outcome of the “fiscal cliff.” The tax consequences of the fiscal cliff situation, which had been scheduled to become effective in January 2013, were averted through a last minute deal that raised payroll taxes, but left in place a number of tax breaks. However, lawmakers postponed and then failed to reach a resolution on $1.2 trillion in spending cuts intended to address the federal budget deficit. As a result, automatic spending cuts (or sequestration) affecting both defense and non-defense programs (excluding Social Security and Medicaid) took effect March 1, 2013, with potential implications for U.S. economic growth over the next decade. In late March 2013, Congress passed legislation that established federal funding levels for the remainder of fiscal 2013, which ends on September 30, 2013, preventing a federal government shutdown. The proposed federal budget for fiscal 2014 remains under debate. Municipal bond prices generally rallied nationally during this period, as strong demand and tight supply combined to create favorable market conditions for municipal bonds. However, the market also encountered some additional volatility generated by the political environment, particularly the fiscal cliff at the end of 2012 and the approach of federal tax season. Although the total volume of tax-exempt supply improved over that of the same period a year earlier, the issuance pattern remained light compared with long-term historical trends and new money issuance was relatively flat. This supply/demand dynamic served as a key driver of performance. At the state level, state governments in aggregate appeared to have made good progress in dealing with budget issues. On the revenue side, state tax 6 Nuveen Investments collections have grown for 13 straight quarters, exceeding pre-recession levels beginning in September 2011, while on the expense side, the states made headway in cutting and controlling costs. The current low level of municipal issuance reflects the current political distaste for additional borrowing by state and local governments facing fiscal constraints and the prevalent atmosphere of municipal budget austerity. During this period, we continued to see municipal yields remain relatively low. Borrowers seeking to take advantage of the low rate environment sparked an increase in refunding activity, with approximately 50% of municipal paper issued by borrowers that were calling existing debt and refinancing at lower rates. Over the twelve months ended May 31, 2013, municipal bond issuance nationwide totaled $376 billion, an increase of 5.2% over the issuance for the twelve-month period ended May 31, 2012. As previously mentioned, the majority of this supply was attributable to refunding issues, rather than new money issuance. During this reporting period, demand for municipal bonds remained very strong, especially from individual investors, but also from mutual funds, banks and insurance companies. How were the economic and market conditions in Georgia, Maryland, Missouri, North Carolina and Virginia during this reporting period? Georgia continued to recover from the recent recession during this reporting period. In 2012, the state saw its economy expand at a rate of 2.1%, compared with the national average of 2.5%, ranking Georgia 24th in the nation in terms of GDP growth by state. Job growth has picked up pace in Georgia in recent months. As of May 2013, unemployment in Georgia was 8.3%, its lowest level since December 2008, but still higher than the national rate of 7.6%. Georgia’s growth has been supported by a diverse economic base including service industries, transportation, tourism, agriculture and manufacturing. The state’s transportation capabilities include one of the world’s busiest airports (Hartsfield-Jackson Atlanta International Airport) and the Port of Savannah, a major east coast port facility. The deepening of the Port of Savannah in preparation for the Panama Canal’s expansion is expected to lead to further growth in the state’s economy by way of increasing its export business. In May 2013, Georgia adopted a $19.9 billion state budget for fiscal 2014, increasing spending by 4.6% from fiscal 2013. As of May 2013, Georgia’s general obligation debt continued to be rated Aaa and AAA with stable outlooks from both Moody’s and S&P, respectively. For the twelve months ended May 31, 2013, municipal issuance in Georgia totaled $5.2 billion, a decrease of 33% over the twelve months ended May 31, 2012. In Maryland, the state’s credit profile remains relatively strong due to sound fiscal management and a diverse economy. In 2012, Maryland’s economy expanded at a rate of 2.4%, up significantly from the prior year. The national average was 2.5%, ranking Maryland 15th in the nation in terms of GDP growth by state. Job growth in health care and professional services has buoyed the market and has lowered the statewide unemployment as of May 30, 2013 to 6.7%. Employment in the manufacturing and financial services sectors continues to decline and Maryland’s proximity to Washington D.C. results in a greater dependency on federal employment than most states, leaving it vulnerable to federal cost cutting and reductions in government employment. The state’s largest employer is Fort George G. Meade, with more than 56,000 workers. Maryland has one of the nation’s best educated workforces, which has facilitated the development of advanced technology and the growth of public and private research facilities. Combined with the influence of the government sector and the presence of 56 universities, this has made Maryland a center for national security and medical and biomedical research. Regarding the state’s financial operations, Maryland passed its fiscal 2014 budget with a 3% increase in revenues and expenditures and an allocation to increase the state’s rainy day fund $921 million or 6% of budget. As of May 2013, Moody’s and S&P rated Maryland general obligation debt at Aaa with a negative outlook and AAA with a stable outlook, respectively. During the twelve months ended May 31, 2013, municipal issuance in the state totaled $7.3 billion, up 17% from the previous twelve-month period. Nuveen Investments 7 For 2012, the national recovery of 2.5% continued to outpace Missouri’s state GDP growth of 2.0%, ranking Missouri’s growth 26th among all states. Continued job losses in the government sector were offset by employment growth in the transportation, leisure and hospitality, education and health services sectors. As of May 2013, Missouri’s seasonally adjusted unemployment rate was 6.8%. Missouri’s overexposure to defense related manufacturing jobs continues to cause a drag on the state’s recovery, but efforts to transition part of the state economy away from traditional defense related manufacturing jobs into the development of biotechnology and alternative energy industries should help diversify the economy. Governor Nixon’s priority to expand exports experienced a slight step backwards with exports falling 1.4% in 2012 compared to 2011, but increases in exports to Mexico helped offset declines in exports to Canada and China. For fiscal 2014, the $25 billion Missouri state budget, which was introduced in January 2013 and sent to the Governor for approval in May 2013, focused on Medicaid expansion, job creation, increased K-12 education funding and increased higher education funding. The Governor’s budget, which contained no new taxes, also called for eliminating 190 additional state jobs, bringing total reductions to 4,500 since 2009 and resulting in the smallest state workforce since 1997. As of May 2013, Moody’s and S&P rated Missouri general obligation debt at Aaa and AAA, respectively, with stable outlooks. During the twelve months ended May 31, 2013, municipal issuance in Missouri totaled $6.2 billion, a 33.5% increase from the twelve months ended May 31, 2012. In North Carolina, the uptick in economic growth that started at the end of 2011 has continued into 2013. In 2012, the state’s economy expanded 2.7%, compared with the national average of 2.5%, ranking North Carolina 11th in the nation in terms of GDP growth by state. The state’s manufacturing sector, once a leader in textiles, furniture and tobacco, is not expected to resume its role as a major driver in the North Carolina economy, as overseas competitors take the lead in those industries. However, the sector posted steady employment gains in 2012 by adding jobs in computer and electronic parts manufacturing. While North Carolina has worked to transition its economy away from old-line manufacturing into sectors oriented toward research, technology and services, manufacturing continues to represent 11% of the state’s jobs. At the same time, job losses in the public sector resulting from tight state budgets finally appear to be curtailed. Two of North Carolina’s top three employers include U.S. military bases (Fort Bragg and Camp Lejeune), supporting more than 110,000 workers. As of May 2013, the unemployment rate remains high at 8.8%. In the state’s housing market, single-family housing permits and starts have continued to increase each quarter since mid-2011. This is driven by population growth that is outpacing the national average and healthy demographics. According to the S&P/Case-Schiller Index of 20 major metropolitan areas, housing prices in Charlotte rose 7.3% during the twelve months ended April 2013 (most recent data available at the time this report was prepared), compared with a 12.1% price increase nationally. In June 2011, North Carolina enacted a two-year budget for fiscal 2012 and 2013. The state’s key revenue sources are personal income tax and sales tax collections. In fiscal 2012, personal income tax collections exceeded budget though sales tax collections lagged just slightly. As of May 2013, North Carolina is one of only eight states to carry a AAA rating by all three major rating agencies. During the twelve months ended May 31, 2013, municipal issuance in North Carolina totaled $8.7 billion, an increase of 55% from that issued during the twelve months ended May 31, 2012. The economic recovery in Virginia continues at a relatively slow pace. In 2012, Virginia posted growth of 1.1%, compared with the national GDP of 2.5% for 2012, which ranked Virginia 42nd in economic growth by state. However, economic indicators pointed to an economy that’s still relatively healthy. As of May 2013, unemployment in the commonwealth fell to 5.3%, just above its lowest point since January 2009. Job growth in Virginia was led by the education and health services as well as transportation and utilities sectors but the looming effects of sequestration could hit this job market hard as federal employment and federal spending are well above average. Virginia continues to be a center for research and development facilities, with Richmond, Charlottesville and Northern Virginia forming a research triangle. In recent months, home prices in the Virginia area have risen. According to the S&P/Case-Shiller Index of 20 major metropolitan areas, the Washington D.C. area posted a 7.2% gain for the twelve months ended April 2013 (most 8 Nuveen Investments recent data available at the time this report was prepared), compared with a 12.1% rise in home prices nationally. Virginia’s $85 billion biennium budget for fiscal 2013 and 2014 was signed into law in May 2012. It included $34.5 billion in general fund spending and several fee increases and cuts to various state services and programs. In March 2012, Virginia passed a wide ranging pension reform measure that required full funding of the Virginia retirement system within eight years, altered benefits and contribution rates and established a hybrid defined benefit/defined contribution plan for new employees. As of May 2013, Moody’s and S&P rated Virginia general obligation debt at Aaa with a negative outlook and AAA with a stable outlook, respectively. During the twelve months ended May 31, 2013, issuance in Virginia totaled $9.6 billion, an increase of 10.6% from the previous twelve months. What key strategies were used to manage these Funds during the twelve-month reporting period ended May 31, 2013? During this reporting period, municipal bond prices generally rallied, as strong demand and tight supply combined to create favorable market conditions for municipal bonds. However, the municipal market also encountered some additional volatility generated by the political environment, particularly the “fiscal cliff” at the end of 2012 and the approach of federal tax season. Although the total volume of tax-exempt supply improved, the issuance pattern remained light compared with long-term historical trends. This supply/demand dynamic served as a key driver of performance. Concurrent with rising prices, yields continued to decline across most maturities, especially at the longer end of the municipal yield curve. During this period, we saw an increased number of borrowers come to market seeking to take advantage of the low rate environment through refunding activity, with approximately 50% of new municipal paper issued by borrowers that were calling existing debt and refinancing at lower rates. In this environment, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term. During this reporting period, NKG and NNC found value to varying degrees in several areas of the market, including health care, water and sewer bonds, as well as multi-family and airport bonds in NKG and higher education and utility bonds in NNC. NOM and NMY added local general obligations (GO) credits. NMY also added transportation and dedicated tax bonds. In NPV, we continued to add to our positions in the transportation sector, including bonds issued by the Virginia Small Business Financing Authority for the Elizabeth River Crossing. In North Carolina, the health care sector was the predominant issuer during this time, offering attractive opportunities from a number of hospitals across the state, with credit quality of A and BBB and intermediate and longer maturities. During this period, we emphasized bonds with longer maturities. The purchase of longer maturity bonds helped to extend the Funds’ durations, and enabled us to take advantage of more attractive yields at the longer end of the municipal yield curve. We also purchased lower rated bonds when we found attractive opportunities, as we believed these bonds continued to offer relative value. Our opportunities were somewhat constrained by the structure of bonds typically issued as part of refinancing deals, which tended to be characterized by shorter maturities and higher quality. During the second half of the reporting period, NMY and NPV generally focused on the shorter and intermediate end of the yield curve with the goal of positioning these two Funds slightly more conservatively. Because the issuance of new municipal supply in the primary market continued to be sporadic, especially in Georgia and North Carolina, we looked to the secondary market as an additional source of attractive opportunities. When in-state paper was scarce, NMY also purchased territorial bonds to keep the Fund as fully invested as possible, including dedicated sales tax bonds issued by the Puerto Rico Sales Tax Financing Corporation (COFINA). These territorial bonds offered higher yields, added diversification and triple exemption (i.e., exemption from federal, state and local taxes). Nuveen Investments 9 Cash for new purchases during this period was generated primarily by the proceeds from an increased number of bond calls resulting from the growth in refinancings. The elevated number of bond calls provided a meaningful source of liquidity, which drove much of our activity during this period as we worked to redeploy these proceeds, as well as those from maturing bonds, to keep the Funds fully invested and support their income streams. Overall, selling was minimal. As of May 31, 2013, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform during the twelve-month reporting period ended May 31, 2013? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide total returns for the Funds for the one-year, five-year and ten-year periods ended May 31, 2013. Each Fund’s total returns are compared with performance of a corresponding market index and Lipper classification average. For the twelve-months ended May 31, 2013, the cumulative returns on common share net asset value (NAV) for NKG, NMY and NOM exceeded the returns for their respective state’s S&P Municipal Bond Index as well as the national S&P Municipal Bond Index. For the same period NNC underperformed both the state and national S&P Municipal Bond Index, while NPV outperformed the state S&P Municipal Bond Index and performed in line with the national S&P Municipal Bond Index. For the same period, NOM outperformed the average return for the Lipper Other States Municipal Debt Funds Classification Average. NMY performed in line with the average return for the national S&P Municipal Bond Index and the Lipper Other States Municipal Debt Funds Classification Average, while the rest of the Funds underperformed. Shareholders should note that the performance of the Lipper Other States classification represents the overall average of returns for funds from ten states with a wide variety of municipal market conditions, making direct comparisons less meaningful. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. Generally speaking, credits at the longest end of the municipal yield curve posted the strongest returns, while bonds at the shortest end produced the weakest results. Duration and yield curve positioning was a net positive contributor to the performance of these Funds. These Funds benefited from being overweight in the longer part of the yield curve that performed well. However, their performance was somewhat restrained by overweightings at the underperforming shortest end of the curve, especially in NKG. Credit exposure was another factor in the Funds’ performance during this reporting period, as lower quality bonds generally outperformed higher quality bonds. This outperformance was due in part to the greater demand for lower rated bonds as investors looked for investment vehicles offering higher yields. As investors became more comfortable taking on additional investment risk, credit spreads, or the difference in yield spreads between U.S. Treasury securities and comparable investments such as municipal bonds, narrowed through a variety of rating categories. As a result of this spread compression, the Funds generally benefited from their holdings of lower rated credits, with NKG, NMY, NOM and NPV having an overweight in bonds rated BBB. NKG and NOM were also helped by being underweighted in the underperforming AAA quality sector. NNC and NPV had a higher allocation to AAA/AA quality sectors, while NNC also had a lower allocation to the better performing BBB quality sector, which slightly detracted from performance. During this period, revenue bonds as a whole outperformed the general municipal market. Holdings that generally made positive contributions to the Funds’ returns included health care (together with hospitals), education and certain transportation bonds. In particular, NNC’s overweight in toll roads was positive for performance, while NKG benefited from its pre-paid gas credits. NOM was positively impacted by its holdings in the health care sector. During this period, 10 Nuveen Investments tobacco credits backed by the 1998 master tobacco settlement agreement, as well as Puerto Rico backed tobacco credits, also performed well. NMY and NPV benefited from their holdings of tobacco credits as these bonds continued to perform well. NPV’s Virginia Small Business Financing Authority for the Elizabeth River Crossing positively contributed to performance as well. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the poorest performing market segments during this period. The under-performance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. NNC, NKG and NOM had a heavier weighting in pre-refunded bonds, which detracted from their performance for the period. We continued to hold these pre-refunded bonds in our portfolios due to the higher yields they provided. In addition, GO bonds lagged the performance of the general municipal market for this period. NKG benefited from being underweight GO bonds. Shareholders also should be aware of issues impacting some of the Funds’ non-state holdings. In December 2012, Moody’s downgraded Puerto Rico GO bonds to Baa3 from Baa1 based on Puerto Rico’s ongoing economic problems, unfunded pension liabilities, elevated debt levels and structural budget gaps. In addition, during July 2012, bonds issued by the Puerto Rico Sales Tax Financing Corporation (COFINA) also were downgraded by Moody’s to Aa3 from Aa2. The downgrade of the COFINA bonds was due mainly to the performance of Puerto Rico’s economy and its impact on the projected growth of sales tax revenues. In addition, the COFINA bonds were able to maintain a higher rating than the GOs because, unlike the revenue streams supporting some Puerto Rican issues, the sales taxes supporting the COFINA bonds cannot be diverted and used to support the commonwealth’s GO bonds. NMY, NPV and NOM have exposure to Puerto Rico bonds, the majority of which had lower duration risk than their respective index. The Funds were also underweight their allocation to Puerto Rico bonds versus their index. As a result, the Funds’ Puerto Rico holdings positively contributed to performance. Nuveen Investments 11 Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative indexes was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are arising. Leverage made a positive contribution to the performance of NKG, NMY, NOM and NPV, but detracted modestly from the performance of NNC over this reporting period. As of May 31, 2013, the Funds’ percentages of effective and regulatory leverage are shown in the accompanying table. Effective Regulatory Leverage * Leverage * NKG % % NMY % % NOM % % NNC % % NPV % % * Effective Leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is sometimes referred to as “40 Act Leverage” and is subject to asset coverage limits set forth in the Investment Company Act of 1940. THE FUNDS’ REGULATORY LEVERAGE As of May 31, 2013, the Funds have issued and outstanding MTP Shares as shown in the accompanying table. MTP Shares Issued Annual NYSE/NYSE Fund Series At Liquidation Value Interest Rate MKT Ticker Georgia NKG $ % NKG PrC 2015-1 * $ % NKG PrD 2015-2 * $ % NKG PrE Maryland NMY $ % NMY PrC $ % NMY PrD * $ % NMY PrE 2015-1 * $ % NMY PrF 2015-1 * $ % NMY PrG * $ % NMY PrH * MTP Shares issued in connection with the reorganization. 12 Nuveen Investments MTP Shares Issued Annual NYSE/NYSE Fund Series At Liquidation Value Interest Rate MKT Ticker Missouri NOM $ % NOM PrC North Carolina NNC $ % NNC PrC $ % NNC PrD * $ % NNC PrE 2015-1 * $ % NNC PrF 2015-1 * $ % NNC PrG Virginia NPV $ % NPV PrA $ % NPV PrC * $ % NPV PrD 2014-1 * $ % NPV PrE * MTP Shares issued in connection with the reorganization. Refinancing of MTP Shares During July 2013 (subsequent to the close of this reporting period), the Funds’ Board of Trustees approved NPV’s plans to redeem at their $10.00 liquidation value per share, plus an additional amount representing any dividend amounts owed, the shares of all series of their MTP Shares with the proceeds of newly issued Variable Rate Demand Preferred (VRDP) shares, subject to completion of all aspects of VRDP share placement, which may not occur as planned. NPV intends to offer VRDP shares to qualified institutional buyers in a private offering pursuant to Rule 144A of the Securities Act of 1933, and to complete the MTP refinancing before October 1, 2013. Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies for further details on MTP Shares. Nuveen Investments 13 Common Share Information COMMON SHARE DIVIDEND INFORMATION During the current reporting period ended May 31, 2013, the Funds’ monthly dividends to common shareholders were shown in the accompanying table. Per Common Share Amounts NKG NMY NOM NNC NPV June $ July August *** **** September *** **** October November December January February March April May Long-Term Capital Gain* — $ Short-Term Capital Gain* — $ Ordinary Income Distribution* — $ Market Yield** % Taxable-Equivalent Yield** % * Distribution paid in December 2012. ** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.3%, 32.0%, 32.3%, 33.6% and 32.10% for Georgia, Maryland, Missouri, North Carolina and Virginia, respectively. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. *** In connection with the Fund’s Reorganization, the Fund had dividends of $0.0207 and $0.0438 per Common share with ex-dividend dates of August 1, 2012, and August 14, 2012, respectively, both payable on October 1, 2012. These distributions were in addition to the Fund’s monthly tax-free dividend of $0.0645 with an ex-dividend date of August 1, 2012 that was payable September 4, 2012. **** In connection with the Fund’s Reorganization, the Fund had dividends of $0.0457 and $0.0188 per Common share with ex-dividend dates of August 1, 2012, and August 14, 2012, respectively, both payable on October 1, 2012. These distributions were in addition to the Fund’s monthly tax-free dividend of $0.0645 with an ex-dividend date of August 1, 2012 that was payable September 4, 2012. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess 14 Nuveen Investments constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of May 31, 2013, all of these Funds had positive UNII balances for tax purposes and for financial reporting purposes. COMMON SHARE EQUITY SHELF PROGRAM During March 2013, NPV filed a preliminary prospectus with the Securities and Exchange Commission (SEC) for an equity shelf program, pursuant to which the Fund may issue an additional 1,700,000 common shares. As of the time this report was prepared, this equity shelf program was not yet effective. Refer to Notes to Financial Statements, Footnote 1 — General Information and Significant Accounting Policies for further details on the Fund’s equity shelf program. COMMON SHARE REPURCHASES Since the inception of the Funds’ repurchase programs, the Funds have not repurchased any of their outstanding common shares. COMMON SHARE OTHER INFORMATION As of May 31, 2013, and during the current reporting period, the Funds’ common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NKG NMY NOM NNC NPV Common Share NAV $ Common Share Price $ Premium/(Discount) to NAV -8.16 % -11.18 % % -7.59 % -6.89 % 12-Month Average Premium/(Discount) to NAV -1.05 % -2.68 % % -1.61 % -2.16 % Nuveen Investments 15 Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Price and Market Risk. An investment in shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds may invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. 16 Nuveen Investments Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG) Performance Overview and Holding Summaries as of May 31, 2013 Average Annual Total Returns as of May 31, 2013 Average Annual 1-Year 5-Year 10-Year NKG at Common Share NAV 3.68% 6.00% 4.76% NKG at Common Share Price (4.83)% 5.58% 4.10% S&P Municipal Bond Georgia Index 3.12% 5.27% 4.45% S&P Municipal Bond Index 3.62% 5.71% 4.80% Lipper Other States Municipal Debt Funds Classification Average 4.17% 7.02% 5.43% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/General 20.7% Tax Obligation/Limited 17.4% Water and Sewer 15.6% Health Care 11.6% Education and Civic Organizations 9.6% Utilities 6.8% Transportation 5.2% Other 13.1% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 13.7% AA 45.3% A 22.9% BBB 10.4% BB or Lower 3.4% N/R 2.7% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add up to 100% due to the exclusion of Other Assets Less Liabilities from the table. Nuveen Investments 17 Nuveen Maryland Premium Income Municipal Fund (NMY) Performance Overview and Holding Summaries as of May 31, 2013 Average Annual Total Returns as of May 31, 2013 Average Annual 1-Year 5-Year 10-Year NMY at Common Share NAV 4.18% 7.15% 5.64% NMY at Common Share Price (7.10)% 6.58% 3.14% S&P Municipal Bond Maryland Index 2.54% 5.12% 4.39% S&P Municipal Bond Index 3.62% 5.71% 4.80% Lipper Other States Municipal Debt Funds Classification Average 4.17% 7.02% 5.43% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care 21.2% Tax Obligation/Limited 16.3% U.S. Guaranteed 15.0% Education and Civic Organizations 7.8% Tax Obligation/General 7.7% Housing/Single Family 6.4% Consumer Staples 5.5% Transportation 3.9% Long-Term Care 3.8% Other 12.4% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 24.1% AA 23.7% A 20.3% BBB 18.3% BB or Lower 8.6% N/R 4.0% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add up to 100% due to the exclusion of Other Assets Less Liabilities from the table. 18 Nuveen Investments Nuveen Missouri Premium Income Municipal Fund (NOM) Performance Overview and Holding Summaries as of May 31, 2013 Average Annual Total Returns as of May 31, 2013 Average Annual 1-Year 5-Year 10-Year NOM at Common Share NAV 4.98% 7.17% 5.17% NOM at Common Share Price (0.67)% 6.95% 4.73% S&P Municipal Bond Missouri Index 3.36% 5.74% 4.87% S&P Municipal Bond Index 3.62% 5.71% 4.80% Lipper Other States Municipal Debt Funds Classification Average 4.17% 7.02% 5.43% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care 17.9% Tax Obligation/Limited 16.5% Water and Sewer 11.8% Education and Civic Organizations 11.3% Tax Obligation/General 11.0% Transportation 8.5% Long-Term Care 8.3% U.S. Guaranteed 6.4% Other 8.3% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 7.8% AA 36.7% A 28.6% BBB 17.7% N/R 6.2% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add up to 100% due to the exclusion of Other Assets Less Liabilities from the table. Nuveen Investments 19 Nuveen North Carolina Premium Income Municipal Fund (NNC) Performance Overview and Holding Summaries as of May 31, 2013 Average Annual Total Returns as of May 31, 2013 Average Annual 1-Year 5-Year 10-Year NNC at Common Share NAV 2.50% 6.39% 4.91% NNC at Common Share Price (9.16)% 5.88% 3.08% S&P Municipal Bond North Carolina Index 2.63% 5.47% 4.67% S&P Municipal Bond Index 3.62% 5.71% 4.80% Lipper Other States Municipal Debt Funds Classification Average 4.17% 7.02% 5.43% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care 22.5% Water and Sewer 20.1% U.S. Guaranteed 14.4% Tax Obligation/Limited 11.5% Transportation 10.1% Education and Civic Organizations 7.8% Utilities 6.1% Other 7.5% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 30.1% AA 41.4% A 18.7% BBB 4.5% N/R 2.5% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add up to 100% due to the exclusion of Other Assets Less Liabilities from the table. 20 Nuveen Investments Nuveen Virginia Premium Income Municipal Fund (NPV) Performance Overview and Holding Summaries as of May 31, 2013 Average Annual Total Returns as of May 31, 2013 Average Annual 1-Year 5-Year 10-Year NPV at Common Share NAV 3.56% 6.93% 5.29% NPV at Common Share Price (11.76)% 5.94% 3.34% S&P Municipal Bond Virginia Index 2.97% 5.08% 4.55% S&P Municipal Bond Index 3.62% 5.71% 4.80% Lipper Other States Municipal Debt Funds Classification Average 4.17% 7.02% 5.43% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited 23.4% Health Care 15.5% U.S. Guaranteed 13.2% Transportation 12.7% Tax Obligation/General 7.8% Education and Civic Organizations 5.9% Long-Term Care 5.8% Consumer Staples 5.7% Other 10.0% Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed 26.0% AA 30.0% A 12.8% BBB 21.8% BB or Lower 4.6% N/R 3.4% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add up to 100% due to the exclusion of Other Assets Less Liabilities from the table. Nuveen Investments 21 NKG Shareholder Meeting Report NNC The annual meeting of shareholders was held in the offices of Nuveen Investments on November 14, 2012; at this meeting the shareholders were asked to vote on the election of Board Members. The meeting was subsequently adjourned to December 14, 2012. Further information from the January 31, 2012 shareholder meeting for NNC and NKG and May 17, 2012 shareholder meeting for NPV and NMY to approve the issuance of additional common shares in connection with each Reorganization is included. NKG NNC Common and Common and Preferred shares Preferred Shares Preferred shares Preferred shares voting together voting together Common voting together voting together Common as a class as a class Shares as a class as a class Shares To approve the issuance of additional common shares in connection with each Reorganization. For — Against — Abstain — Broker Non-Votes — Total — Approval of the Board Members was reached as follows: Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — Withhold — Total — William J. Schneider For — Withhold — Total — 22 Nuveen Investments NMY NPV NMY NPV Common and Common and Preferred shares Preferred Shares Preferred shares Preferred shares voting together voting together Common voting together voting together Common as a class as a class Shares as a class as a class Shares To approve the issuance of additional common shares in connection with each Reorganization. For — Against — Abstain — Broker Non-Votes — Total — Approval of the Board Members was reached as follows: Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — Withhold — Total — William J. Schneider For — Withhold — Total — Nuveen Investments 23 Shareholder Meeting Report (continued) NOM NOM Common and Preferred shares voting together Preferred as a class shares To approve the issuance of additional common shares in connection with each Reorganization. For — — Against — — Abstain — — Broker Non-Votes — — Total — — Approval of the Board Members was reached as follows: Robert P. Bremner — — For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — Withhold — Total — William J. Schneider For — Withhold — Total — 24 Nuveen Investments Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Nuveen Georgia Dividend Advantage Municipal Fund 2 Nuveen Maryland Premium Income Municipal Fund Nuveen Missouri Premium Income Municipal Fund Nuveen North Carolina Premium Income Municipal Fund Nuveen Virginia Premium Income Municipal Fund We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Georgia Dividend Advantage Municipal Fund 2, Nuveen Maryland Premium Income Municipal Fund, Nuveen Missouri Premium Income Municipal Fund, Nuveen North Carolina Premium Income Municipal Fund, and Nuveen Virginia Premium Income Municipal Fund (the “Funds”) as of May 31, 2013, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Georgia Dividend Advantage Municipal Fund 2, Nuveen Maryland Premium Income Municipal Fund, Nuveen Missouri Premium Income Municipal Fund, Nuveen North Carolina Premium Income Municipal Fund, and Nuveen Virginia Premium Income Municipal Fund at May 31, 2013, and the results of their operations and their cash flows for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Chicago, Illinois July 25, 2013 Nuveen Investments 25 Nuveen Georgia Dividend Advantage Municipal Fund 2 NKG Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.7% (3.1% of Total Investments) $ Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BB– $ Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.500%, 5/15/39 11/13 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 14.2% (9.6% of Total Investments) Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus Housing LLC Project, Series 2009, 5.250%, 6/15/35 6/19 at 100.00 Aa2 Atlanta Development Authority, Georgia, Educational Facilities Revenue Bonds, Science Park LLC Project, Series 2007, 5.000%, 7/01/39 7/17 at 100.00 Aa3 Carrollton Payroll Development Authority, Georgia, Student Housing Revenue Bonds, University of West Georgia, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured 9/14 at 100.00 A1 Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech – Klaus Parking and Family Housing, Series 2003, 5.000%, 11/01/23 – NPFG Insured 11/13 at 100.00 Aa3 Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Foundation Technology Square Project, Series 2012A, 5.000%, 11/01/31 5/22 at 100.00 AA+ Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Molecular Science Building, Series 2004, 5.250%, 5/01/15 – NPFG Insured 5/14 at 100.00 Aa3 Fulton County Development Authority, Georgia, Revenue Bonds, TUFF Morehouse Project, Series 2002A, 5.000%, 2/01/34 – AMBAC Insured 8/13 at 100.00 Baa1 Georgia Higher Education Facilities Authority, Revenue Bonds, USG Real Estate Foundation I LLC Project, Series 2008, 6.000%, 6/15/28 6/18 at 100.00 A2 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2009, Trust 3404-1, 17.207%, 3/01/17 (IF) No Opt. Call AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Series 2009, Trust 3404-2, 17.235%, 3/01/17 (IF) No Opt. Call AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University Project, Refunding Series 2012C, 5.250%, 10/01/30 10/22 at 100.00 Baa2 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Series 2012A, 5.000%, 10/01/32 10/21 at 100.00 Baa2 Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Atlantic State University, Compass Point LLC Project, Series 2005, 5.000%, 7/01/25 – SYNCORA GTY Insured 7/15 at 100.00 A2 Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Center LLC, Series 2005A, 5.000%, 12/01/34 – SYNCORA GTY Insured 12/15 at 100.00 A3 Total Education and Civic Organizations Health Care – 17.2% (11.6% of Total Investments) Baldwin County Hospital Authority, Georgia, Revenue Bonds, Oconee Regional Medical Center, Series 1998: 5.250%, 12/01/22 6/13 at 100.00 B+ 5.375%, 12/01/28 12/13 at 100.00 B+ Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004: 5.000%, 12/01/19 12/14 at 100.00 BB– 5.250%, 12/01/22 12/14 at 100.00 BB– 5.000%, 12/01/26 12/14 at 100.00 BB– Coweta County Development Authority, Georgia, Revenue Bonds, Piedmont Healthcare, Inc. Project, Series 2010, 5.000%, 6/15/40 6/20 at 100.00 AA– 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.000%, 12/01/40 12/20 at 100.00 N/R $ Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.125%, 2/15/40 2/20 at 100.00 AA– 5.250%, 2/15/45 2/41 at 100.00 AA– Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health East Issue, Series 2012, 5.000%, 11/15/37 No Opt. Call A+ Houston County Hospital Authority, Georgia, Revenue Bonds, Houston Healthcare Project, Series 2007, 5.250%, 10/01/35 10/17 at 100.00 A+ Macon-Bibb County Hospital Authority, Georgia, Revenue Anticipation Certificates, Medical Center of Central Georgia Inc., Series 2009: 5.000%, 8/01/32 8/19 at 100.00 AA 5.000%, 8/01/35 8/19 at 100.00 AA Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2010, 5.000%, 8/01/21 – AGM Insured No Opt. Call AA– Savannah Hospital Authority, Georgia, Revenue Bonds, St. Joseph’s/Candler Health System, Series 2003, 5.250%, 7/01/23 – RAAI Insured 1/14 at 100.00 A3 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia Medical Center, Series 2007, 5.000%, 10/01/33 10/17 at 100.00 A+ Total Health Care Housing/Multifamily – 4.7% (3.2% of Total Investments) Atlanta Urban Residential Finance Authority, Georgia, Multifamily Housing Revenue Bonds, Trestletree Village Apartments, Series 2013A, 4.500%, 11/01/35 11/23 at 100.00 A– Cobb County Development Authority, Georgia, Revenue Bonds, KSU University II Real Estate Foundation, LLC Project, Series 2011, 5.000%, 7/15/41 – AGM Insured 7/21 at 100.00 AA– Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real Estate Foundation LLC Project, Series 2007A, 5.250%, 7/15/38 – AMBAC Insured 7/17 at 100.00 Baa2 Savannah Economic Development Authority, Georgia, GNMA Collateralized Multifamily Housing Revenue Bonds, Snap I-II-III Apartments, Series 2002A: 5.150%, 11/20/22 (Alternative Minimum Tax) 11/13 at 101.00 AA+ 5.200%, 11/20/27 (Alternative Minimum Tax) 11/13 at 101.00 AA+ 5.250%, 11/20/32 (Alternative Minimum Tax) 11/13 at 101.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.8% (0.5% of Total Investments) Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2006C-2: 4.500%, 12/01/27 (Alternative Minimum Tax) 12/15 at 100.00 AAA 4.550%, 12/01/31 (Alternative Minimum Tax) 12/15 at 100.00 AAA Total Housing/Single Family Industrials – 2.8% (1.9% of Total Investments) Cobb County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Georgia Waste Management Project, Series 2004A, 5.000%, 4/01/33 (Alternative Minimum Tax) 4/16 at 101.00 BBB Fulton County Development Authority, Georgia, Local District Cooling Authority Revenue Bonds, Maxon Atlantic Station LLC, Series 2005A, 5.125%, 3/01/26 (Mandatory put 3/01/15) (Alternative Minimum Tax) 9/15 at 100.00 BBB Total Industrials Nuveen Investments 27 Nuveen Georgia Dividend Advantage Municipal Fund 2 (continued) NKG Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Materials – 2.1% (1.5% of Total Investments) $ Richmond County Development Authority, Georgia, Environmental Improvement Revenue Bonds, International Paper Company, Series 2001A, 6.250%, 2/01/25 (Alternative Minimum Tax) 8/13 at 100.00 BBB $ 20 Richmond County Development Authority, Georgia, Environmental Improvement Revenue Bonds, International Paper Company, Series 2003A, 5.750%, 11/01/27 (Alternative Minimum Tax) 11/13 at 100.00 BBB Richmond County Development Authority, Georgia, Environmental Improvement Revenue Refunding Bonds, International Paper Company, Series 2002A, 6.000%, 2/01/25 (Alternative Minimum Tax) 8/13 at 100.00 BBB Savannah Economic Development Authority, Georgia, Pollution Control Revenue Bonds, Union Camp Corporation, Series 1995, 6.150%, 3/01/17 No Opt. Call Baa3 Total Materials Tax Obligation/General – 30.6% (20.7% of Total Investments) Chatham County Hospital Authority, Georgia, Seven Mill Tax Pledge Refunding and Improvement Revenue Bonds, Memorial Health University Medical Center Inc., Series 2012A, 5.000%, 1/01/31 1/22 at 100.00 AA Cherokee County Resource Recovery Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ball Ground Recycling LLC Project, Series 2007A, 5.000%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) 7/17 at 100.00 AA+ Clarke County Hospital Authority, Georgia, Hospital Revenue Bonds, Athens Regional Medical Center, Series 2007, 5.000%, 1/01/27 – NPFG Insured 1/17 at 100.00 Aa1 Clarke County Hospital Authority, Georgia, Hospital Revenue Certificates, Athens Regional Medical Center, Series 2012, 5.000%, 1/01/32 1/22 at 100.00 Aa1 Decatur, Georgia, General Obligation Bonds, Series 2007, 5.000%, 1/01/31 – AGM Insured 1/17 at 100.00 AA+ Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical Center, Series 2003, 5.000%, 7/01/19 – NPFG Insured 7/13 at 101.00 Aa2 Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical Center, Series 2012B, 5.000%, 7/01/23 No Opt. Call Aa2 Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2007, 5.000%, 4/01/37 – AGM Insured 4/17 at 100.00 Aaa Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization Bonds, Loan Pool Series 2011, 5.125%, 3/15/31 3/21 at 100.00 Aaa Georgia Municipal Association Inc., Certificates of Participation, Riverdale Public Purpose Project, Series 2009: 5.375%, 5/01/32 – AGC Insured 5/19 at 100.00 AA– 5.500%, 5/01/38 – AGC Insured 5/19 at 100.00 AA– Georgia State, General Obligation Bonds, Series 1998D, 5.250%, 10/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2005B, 5.000%, 7/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2007E, 5.000%, 8/01/24 8/17 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 AAA Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/01/36 (UB) 2/18 at 100.00 AAA Henry County Hospital Authority, Georgia, Revenue Certificates, Henry Medical Center, Series 2004, 5.000%, 7/01/20 – NPFG Insured 7/14 at 101.00 Aa1 La Grange-Troup County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 2008A, 5.500%, 7/01/38 7/18 at 100.00 Aa2 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Paulding County School District, Georgia, General Obligation Bonds, Series 2007, 5.000%, 2/01/33 2/17 at 100.00 AA+ $ Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia Medical Center Project, Series 2011B, 5.000%, 10/01/41 10/21 at 100.00 Aa2 Wayne County Hospital Authority, Georgia, Hospital Revenue Bonds, Series 2006, 5.000%, 3/01/23 – SYNCORA GTY Insured 3/16 at 100.00 N/R Winder-Barrow Industrial Building Authority, Georgia, Revenue Bonds, City of Winder Project, Refunding Series 2012, 5.000%, 12/01/29 – AGM Insured 12/21 at 100.00 A1 Total Tax Obligation/General Tax Obligation/Limited – 25.8% (17.4% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds Atlanta Station Project, Series 2007: 5.250%, 12/01/19 – AGC Insured 12/17 at 100.00 AA– 50 5.250%, 12/01/20 – AGC Insured No Opt. Call AA– 80 5.250%, 12/01/21 – AGC Insured 12/17 at 100.00 AA– 5.000%, 12/01/23 – AGC Insured 12/17 at 100.00 AA– Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, 7.375%, 1/01/31 1/19 at 100.00 A2 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008C. Remarketed, 7.500%, 1/01/31 1/19 at 100.00 A2 Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005A, 5.625%, 1/01/16 (Alternative Minimum Tax) 7/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005B: 5.400%, 1/01/20 7/15 at 100.00 A– 5.600%, 1/01/30 7/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 1/16 at 100.00 BBB– Cobb-Marietta Coliseum and Exhibit Hall Authority, Cobb County, Georgia, Revenue Bonds, Performing Arts Center, Series 2004, 5.000%, 1/01/22 1/14 at 100.00 AAA Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series 2005, 5.500%, 10/01/26 – NPFG Insured No Opt. Call A+ Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Refunding Bonds, Series 1993: 5.500%, 10/01/18 – NPFG Insured No Opt. Call A 5.625%, 10/01/26 – NPFG Insured 10/19 at 100.00 A Georgia Local Governments, Certificates of Participation, Georgia Municipal Association, Series 1998A, 4.750%, 6/01/28 – NPFG Insured No Opt. Call A Georgia Municipal Association Inc., Certificates of Participation, Atlanta Court Project, Series 2002, 5.125%, 12/01/21 – AMBAC Insured 6/13 at 100.00 N/R Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2011A-1, 4.600%, 7/01/26 No Opt. Call N/R Nuveen Investments 29 Nuveen Georgia Dividend Advantage Municipal Fund 2 (continued) NKG Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Macon-Bibb County Urban Development Authority, Georgia, Revenue Refunding Bonds, Public Facilities Projects, Series 2002A: $ 5.000%, 8/01/14 8/13 at 100.00 AA $ 5.375%, 8/01/17 8/13 at 100.00 AA Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Refunding Bonds, Series 1992P, 6.250%, 7/01/20 – AMBAC Insured No Opt. Call Aa2 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/54 – AMBAC Insured No Opt. Call AA– Tift County Hospital Authority, Georgia, Revenue Anticipation Certificates Series 2012, 5.000%, 12/01/38 No Opt. Call AA– Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A, 5.000%, 10/01/32 No Opt. Call BBB+ Total Tax Obligation/Limited Transportation – 7.7% (5.2% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Series 2004G, 5.000%, 1/01/26 – AGM Insured 1/15 at 100.00 AA– Atlanta, Georgia, Airport General Revenue Bonds, Series 2012B, 5.000%, 1/01/31 No Opt. Call A+ Atlanta, Georgia, Airport General Revenue Bonds, Series 2012C, 5.000%, 1/01/42 (Alternative Minimum Tax) 1/22 at 100.00 A+ Atlanta, Georgia, Airport General Revenue Refunding Bonds, Series 2011B, 5.000%, 1/01/30 1/21 at 100.00 A+ Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Refunding Series 2004C, 5.000%, 1/01/33 – AGM Insured 7/14 at 100.00 AA– Atlanta, Georgia, Airport Passenger Facilities Charge Revenue Bonds, Series 2004J, 5.000%, 1/01/34 – AGM Insured 1/15 at 100.00 AA– Total Transportation U.S. Guaranteed – 4.3% (2.9% of Total Investments) (4) Bulloch County Development Authority, Georgia, Student Housing and Athletic Facility Lease Revenue Bonds, Georgia Southern University, Series 2004, 5.250%, 8/01/21 (Pre-refunded 8/01/14) – SYNCORA GTY Insured 8/14 at 100.00 A1 (4) Cherokee County School System, Georgia, General Obligation Bonds, Series 2003, 5.000%, 8/01/16 (Pre-refunded 8/01/13) – NPFG Insured 8/13 at 100.00 AA+ (4) Forsyth County, Georgia, General Obligation Bonds, Series 2004, 5.250%, 3/01/19 (Pre-refunded 3/01/14) 3/14 at 101.00 Aaa Fulton County, Georgia, Water and Sewerage Revenue Bonds, Series 2004: 5.000%, 1/01/22 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 AA– (4) 5.000%, 1/01/35 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 AA– (4) 25 Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 5.500%, 1/01/20 (Pre-refunded 1/01/17) – FGIC Insured 1/17 at 100.00 A+ (4) Total U.S. Guaranteed 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 10.0% (6.8% of Total Investments) $ Burke County Development Authority, Georgia, Pollution Control Revenue Bonds, Georgia Power Company – Vogtle Plant, First Series 2012, 1.750%, 12/01/49 (Mandatory put 6/01/17) No Opt. Call A $ Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A, 5.000%, 1/01/25 – NPFG Insured 1/17 at 100.00 A+ Georgia Municipal Electric Authority, General Power Revenue Bonds, Series 2012GG, 5.000%, 1/01/43 1/23 at 100.00 A+ Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 5.500%, 1/01/20 – FGIC Insured No Opt. Call A+ Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B: 5.000%, 3/15/20 No Opt. Call A 5.000%, 3/15/21 No Opt. Call A 5.000%, 3/15/22 No Opt. Call A Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A: 5.125%, 9/15/17 No Opt. Call A 5.000%, 3/15/18 No Opt. Call A+ Municipal Electric Authority of Georgia, Combustion Turbine Revenue Bonds, Series 2003A: 5.250%, 11/01/15 – NPFG Insured 11/13 at 100.00 A1 5.000%, 11/01/20 – NPFG Insured 11/13 at 100.00 A1 Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Series 2007B, 5.000%, 7/01/31 7/17 at 100.00 Baa3 Total Utilities Water and Sewer – 23.2% (15.6% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.000%, 11/01/38 – FGIC Insured 11/13 at 100.00 A1 Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004: 5.250%, 11/01/15 – AGM Insured 11/14 at 100.00 AA– 5.000%, 11/01/24 – AGM Insured 11/14 at 100.00 AA– 5.750%, 11/01/30 – AGM Insured No Opt. Call AA– 5.000%, 11/01/37 – AGM Insured 11/14 at 100.00 AA– Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/01/35 – AGM Insured 8/18 at 100.00 AA Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2001, 5.250%, 6/01/26 – AMBAC Insured 6/13 at 100.00 Aa2 Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2007: 5.000%, 6/01/32 6/18 at 100.00 Aa2 5.000%, 6/01/37 6/18 at 100.00 Aa2 DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2006B: 5.250%, 10/01/32 – AGM Insured 10/26 at 100.00 Aa2 5.000%, 10/01/35 – AGM Insured No Opt. Call Aa2 DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Second Resolution Series 2011A, 5.250%, 10/01/41 10/21 at 100.00 Aa3 Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewage Revenue Bonds, Series 2007, 5.000%, 6/01/37 – NPFG Insured 6/17 at 100.00 Aa2 Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewer Revenue Bonds, Series 2005, 5.000%, 6/01/29 – NPFG Insured 12/15 at 100.00 Aa2 Nuveen Investments 31 Nuveen Georgia Dividend Advantage Municipal Fund 2 (continued) NKG Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Fulton County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2013, 5.000%, 1/01/33 1/23 at 100.00 AA– $ Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization Bonds, Cobb County-Marietta Water Authority Loans, Series 2011, 5.250%, 2/15/36 2/21 at 100.00 Aaa Milledgeville, Georgia, Water and Sewerage Revenue Refunding Bonds, Series 1996, 6.000%, 12/01/21 – AGM Insured No Opt. Call AA– Unified Government of Athens-Clarke County, Georgia, Water and Sewerage Revenue Bonds, Series 2008, 5.500%, 1/01/38 1/19 at 100.00 AA+ Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek Reservoir Project, Series 2008, 5.000%, 2/01/38 – AGM Insured 2/18 at 100.00 Aa2 Total Water and Sewer $ Total Investments (cost $213,950,456) – 148.1% Floating Rate Obligations – (2.1)% ) MuniFund Term Preferred Shares, at Liquidation Value – (48.7)% (5) ) Other Assets Less Liabilities – 2.7% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.9%. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 32 Nuveen Investments Nuveen Maryland Premium Income Municipal Fund NMY Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 4.4% (3.0% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: $ 5.000%, 9/01/16 – SYNCORA GTY Insured No Opt. Call BB+ $ 5.250%, 9/01/19 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/25 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/27 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 4.600%, 9/01/30 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.000%, 9/01/32 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 BB+ Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 5.875%, 9/01/39 9/16 at 100.00 Ba2 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 12/16 at 100.00 N/R Total Consumer Discretionary Consumer Staples – 8.2% (5.5% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 B+ 5.625%, 6/01/47 6/17 at 100.00 B+ Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BB– Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002: 5.375%, 5/15/33 11/13 at 100.00 BBB+ 5.500%, 5/15/39 11/13 at 100.00 BBB Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed Bonds, Series 2001, 5.000%, 5/15/31 11/13 at 100.00 A3 Total Consumer Staples Education and Civic Organizations – 11.6% (7.8% of Total Investments) Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s University, Series 2006, 5.625%, 9/01/38 9/16 at 100.00 BB+ Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, Series 2004, 5.250%, 4/01/34 4/14 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Educational Facilities Leasehold Mortgage Revenue Bonds, McLean School, Series 2001, 6.000%, 7/01/31 7/13 at 100.00 BB+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, Series 2012A, 5.000%, 7/01/34 7/22 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2008A, 5.250%, 7/01/38 No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2004, Trust 1003, 13.827%, 3/13/14 (IF) No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2006, 5.000%, 6/01/30 6/16 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2007, 5.000%, 6/01/36 6/17 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2012, 5.000%, 6/01/47 6/22 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park Public Charter School Issue, Series 2010, 6.000%, 7/01/40 7/20 at 100.00 BBB– Maryland Industrial Development Financing Authority, Revenue Bonds, Our Lady of Good Counsel High School, Series 2005A, 6.000%, 5/01/35 5/15 at 100.00 N/R Nuveen Investments 33 Nuveen Maryland Premium Income Municipal Fund (continued) NMY Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts Center Project, Series 2005A: $ 5.000%, 5/01/18 5/15 at 100.00 AA $ 5.000%, 5/01/19 5/15 at 100.00 AA 5.000%, 5/01/20 5/15 at 100.00 AA Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and Auxiliary Facilities, Series 2012, 5.000%, 7/01/29 7/22 at 100.00 Aa3 Morgan State University, Maryland, Student Tuition and Fee Revenue Refunding Bonds, Academic Fees and Auxiliary Facilities, Series 1993, 6.100%, 7/01/20 – NPFG Insured No Opt. Call Aa3 University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/23 6/16 at 100.00 BBB– University of Puerto Rico, University System Revenue Bonds, Series 2006Q, 5.000%, 6/01/19 6/16 at 100.00 BBB– Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 BBB+ 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 31.5% (21.2% of Total Investments) Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2007, 5.000%, 6/15/14 No Opt. Call Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community Hospital, Refunding Series 2010, 5.750%, 7/01/38 7/20 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist Healthcare, Series 2011A: 6.250%, 1/01/31 1/22 at 100.00 Baa2 6.125%, 1/01/36 1/22 at 100.00 Baa2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2009A, 6.750%, 7/01/39 7/19 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2010, 5.000%, 7/01/40 7/19 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial Hospital, Series 2004, 5.500%, 7/01/36 7/14 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2006, 5.000%, 7/01/40 7/16 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2012A: 4.000%, 7/01/30 7/22 at 100.00 A3 5.000%, 7/01/37 7/22 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community Hospital, Series 2007A, 5.000%, 7/01/29 7/17 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital Issue, Series 2012A, 4.250%, 7/01/32 No Opt. Call Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Obligated Group Issue, Series 2011A: 5.000%, 5/15/25 5/21 at 100.00 AA– 5.000%, 5/15/26 5/21 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kaiser Permanente System, Series 1998A, 5.375%, 7/01/15 7/13 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kennedy Krieger Institute, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2008, 5.000%, 7/01/28 – AGC Insured 7/17 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2011, 6.000%, 7/01/41 7/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University Maryland, Series 2012A, 5.000%, 10/01/39 10/22 at 100.00 A 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2004: $ 5.000%, 8/15/13 No Opt. Call A2 $ 5.375%, 8/15/24 8/14 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2007, 5.250%, 5/15/46 – BHAC Insured 5/16 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center, Series 2011, 5.000%, 7/01/31 7/22 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center, Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 5/20 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of Cecil County, Series 2005: 5.000%, 7/01/35 7/15 at 100.00 A 5.000%, 7/01/40 7/15 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2013A: 5.000%, 7/01/43 7/22 at 100.00 A2 4.000%, 7/01/43 7/22 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2006: 5.000%, 7/01/31 7/16 at 100.00 A2 5.000%, 7/01/36 7/16 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2010, 5.125%, 7/01/39 7/19 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/38 1/18 at 100.00 BBB 6.000%, 1/01/43 1/18 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A: 4.500%, 1/01/22 – NPFG Insured 7/16 at 100.00 A 95 5.000%, 7/01/34 – NPFG Insured 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Refunding Bonds, Adventist Healthcare, Series 2003A, 5.750%, 1/01/25 1/14 at 100.00 Baa2 Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994: 5.375%, 7/01/14 7/13 at 100.00 B3 5.300%, 7/01/24 7/13 at 100.00 B3 Total Health Care Housing/Multifamily – 4.7% (3.1% of Total Investments) Anne Arundel County, Maryland, FNMA Multifamily Housing Revenue Bonds, Glenview Gardens Apartments Project, Series 2009, 5.000%, 1/01/28 (Mandatory put 1/01/27) 1/20 at 102.00 AA+ Maryland Community Development Administration, Housing Revenue Bonds, Series 1999A, 5.350%, 7/01/41 (Alternative Minimum Tax) 7/13 at 100.00 Aa2 Maryland Community Development Administration, Housing Revenue Bonds, Series 2002B, 4.950%, 7/01/32 (Alternative Minimum Tax) 7/13 at 100.00 Aa2 Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) 6/13 at 100.00 Aaa Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore, Series 2003A: 50 5.000%, 10/01/15 10/13 at 100.00 B3 5.625%, 10/01/23 10/13 at 100.00 B3 Nuveen Investments 35 Nuveen Maryland Premium Income Municipal Fund (continued) NMY Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) Maryland Economic Development Corporation, Student Housing Revenue Bonds, Salisbury University Project, Refunding Series 2013: $ 5.000%, 6/01/27 (WI/DD, Settling 6/03/13) 6/23 at 100.00 Baa3 $ 5.000%, 6/01/34 (WI/DD, Settling 6/03/13) 6/23 at 100.00 Baa3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt University Village, Series 2012, 5.000%, 7/01/33 No Opt. Call BBB– Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured 6/16 at 100.00 AA– Montgomery County Housing Opportunities Commission, Maryland, GNMA/FHA-Insured Multifamily Housing Revenue Bonds, Series 1995A, 5.900%, 7/01/15 7/13 at 100.00 Aa2 Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development Bonds, Series 2000B, 6.200%, 7/01/30 (Alternative Minimum Tax) 7/13 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 9.4% (6.4% of Total Investments) Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2005E, 4.900%, 9/01/36 (Alternative Minimum Tax) (UB) (4) 9/14 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006B, 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) (4) 9/15 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006F, 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) (4) 9/15 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006I, 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) (4) 3/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006L, 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) (4) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007D, 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) (4) 3/17 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007H, 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) (4) 3/17 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2009B, 4.750%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 3/20 at 100.00 Aa2 Total Housing/Single Family Industrials – 2.8% (1.8% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 6/20 at 100.00 Baa3 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) No Opt. Call BBB Total Industrials 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 5.6% (3.8% of Total Investments) $ Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 A– $ Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., Series 2009B, 6.000%, 1/01/23 1/20 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010: 6.125%, 1/01/30 1/21 at 100.00 A 6.250%, 1/01/45 1/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 2006A, 5.400%, 1/01/31 7/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Total Long-Term Care Tax Obligation/General – 11.5% (7.7% of Total Investments) Anne Arundel County, Maryland, General Obligation Bonds, Series 2006, 5.000%, 3/01/21 3/16 at 100.00 AAA Anne Arundel County, Maryland, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 3/01/17 3/16 at 100.00 AAA Baltimore County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2004, 5.000%, 8/01/13 No Opt. Call AAA Baltimore County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series 2009, 5.000%, 8/01/14 No Opt. Call AAA Baltimore County, Maryland, General Obligation Bonds, Metropolitan District 73rd Issue, Series 2010, 5.000%, 11/01/13 No Opt. Call AAA Baltimore, Maryland, General Obligation Bonds, Consolidated Public Improvements, Series 2011A: 5.000%, 10/15/29 10/21 at 100.00 Aa2 5.000%, 10/15/30 10/21 at 100.00 Aa2 Calvert County, Maryland, Consolidated General Obligation Public Improvement Refunding Bonds, Series 2003, 4.000%, 7/15/13 No Opt. Call AAA Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006: 5.000%, 3/01/14 No Opt. Call AA+ 5.000%, 3/01/16 No Opt. Call AA+ Harford County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series 2009, 5.000%, 7/01/13 No Opt. Call Aaa Harford County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series 2013A, 3.000%, 2/01/14 No Opt. Call Aaa Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 1/14 at 100.00 AAA 95 Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2009B, 5.250%, 8/15/14 No Opt. Call AAA Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2010B: 5.000%, 8/01/13 No Opt. Call AAA 5.000%, 8/01/14 No Opt. Call AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Refunding Series 2010A, 5.000%, 8/01/13 No Opt. Call AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2005A, 5.000%, 7/01/15 No Opt. Call AAA Nuveen Investments 37 Nuveen Maryland Premium Income Municipal Fund (continued) NMY Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006A, 5.000%, 5/01/16 No Opt. Call AAA $ Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2008A, 5.000%, 8/01/13 No Opt. Call AAA Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004F, 5.000%, 12/01/15 No Opt. Call AAA Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call A Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call A Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, General Obligation Bonds, Consolidated Public Improvement, Series 2009A, 4.000%, 6/01/13 No Opt. Call AAA Total Tax Obligation/General Tax Obligation/Limited – 24.2% (16.3% of Total Investments) Anne Arundel County, Maryland, Consolidated Special Taxing District Revenue Bonds, Villages of Dorchester & Farmington Village Projects, Series 2013, 5.000%, 7/01/32 7/23 at 100.00 A+ Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North Project, Series 2010, 6.100%, 7/01/40 7/18 at 102.00 N/R Baltimore County, Maryland, Certificates of Participation, Equipment Acquisition Program, Series 2012, 4.000%, 10/01/14 No Opt. Call AA+ Baltimore, Maryland, Revenue Refunding Bonds, Convention Center, Series 1998, 5.000%, 9/01/19 – NPFG Insured 9/13 at 100.00 A Baltimore, Maryland, Special Obligation Bonds, North Locust Point Project, Series 2005, 5.500%, 9/01/34 9/15 at 101.00 N/R Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A: 5.600%, 7/01/20 – RAAI Insured 7/13 at 100.00 N/R 5.700%, 7/01/29 – RAAI Insured 7/13 at 100.00 N/R Frederick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A: 5.000%, 7/01/30 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 5.750%, 7/01/34 7/14 at 102.00 N/R Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2006, 5.000%, 2/15/14 No Opt. Call AAA Maryland Economic Development Corporation, Lease Revenue Bonds, Department of Transportation Headquarters Building, Series 2010, 4.000%, 6/01/13 No Opt. Call Aa2 Maryland Stadium Authority, Lease Revenue Bonds, Montgomery County Conference Center, Series 2012, 4.000%, 6/15/14 No Opt. Call AA+ Montgomery County, Maryland, Special Obligation Bonds, West Germantown Development District, Senior Series 2002A, 5.500%, 7/01/27 – RAAI Insured 7/14 at 100.00 A+ Prince George’s County, Maryland, Certificates of Participation, Equipment Acquisition Program, Series 2012, 3.000%, 10/15/14 No Opt. Call AA+ Prince George’s County, Maryland, Lease Revenue Bonds, Upper Marlboro Justice Center, Series 2003A, 5.000%, 6/30/14 – NPFG Insured 6/13 at 100.00 AA+ 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 2005, 5.200%, 7/01/34 7/15 at 100.00 N/R $ Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 2005, 5.250%, 7/01/35 7/13 at 100.00 N/R Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2005L, 5.250%, 7/01/35 – NPFG Insured No Opt. Call A Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N: 5.500%, 7/01/29 – AMBAC Insured No Opt. Call Baa3 5.250%, 7/01/31 – AMBAC Insured No Opt. Call BBB 5.250%, 7/01/33 – NPFG Insured No Opt. Call A Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, Series 2003, 5.250%, 7/01/15 – FGIC Insured 7/13 at 100.00 BBB– Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/44 – AMBAC Insured No Opt. Call BBB+ Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, 5.500%, 7/01/26 – AMBAC Insured No Opt. Call BBB+ Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 8/13 at 100.00 AA– Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 2004I, 5.250%, 7/01/33 7/14 at 100.00 BBB– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 0.000%, 8/01/32 8/26 at 100.00 A+ 5.750%, 8/01/37 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A: 5.375%, 8/01/39 2/20 at 100.00 A+ 5.500%, 8/01/42 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/56 No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA: 5.500%, 7/01/19 – NPFG Insured No Opt. Call A 5.300%, 7/01/35 7/20 at 100.00 BBB+ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, 5.250%, 7/01/22 – AGM Insured No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC: 5.500%, 7/01/28 – NPFG Insured No Opt. Call A 5.500%, 7/01/30 No Opt. Call BBB+ 5.500%, 7/01/30 – AGM Insured No Opt. Call AA– Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Nuveen Investments 39 Nuveen Maryland Premium Income Municipal Fund (continued) NMY Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation – 5.8% (3.9% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Parking System Facilities, Series 1998A: $ 5.250%, 7/01/17 – FGIC Insured No Opt. Call A1 $ 5.250%, 7/01/21 – FGIC Insured No Opt. Call A1 Guam International Airport Authority, Revenue Bonds, Series 2003A, 5.250%, 10/01/21 – NPFG Insured 10/13 at 100.00 A Guam International Airport Authority, Revenue Bonds, Series 2003B, 5.250%, 10/01/19 – NPFG Insured 10/13 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001: 5.000%, 7/01/27 – AMBAC Insured 7/13 at 100.00 N/R 5.000%, 7/01/34 – AMBAC Insured 7/13 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Medical Institution, Series 1996, 5.500%, 7/01/26 – AMBAC Insured 7/13 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Medical Institution, Series 2004B, 5.000%, 7/01/15 – AMBAC Insured 1/15 at 100.00 N/R Maryland Transportation Authority, Revenue Bonds, Grant Anticipation Series 2008, 5.250%, 3/01/16 No Opt. Call AAA Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 2007, 5.000%, 7/01/30 – AGM Insured (UB) 7/17 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 20 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A 70 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A Puerto Rico Ports Authority, Special Facilities Revenue Bonds, American Airlines Inc., Series 1996A, 6.250%, 6/01/26 (Alternative Minimum Tax) (5) 12/13 at 100.00 N/R Total Transportation U.S. Guaranteed – 22.2% (15.0% of Total Investments) (6) Anne Arundel County, Maryland, General Obligation Bonds, Series 2004, 5.000%, 4/01/16 (Pre-refunded 4/01/14) 4/14 at 100.00 AAA Baltimore County, Maryland, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 5.000%, 9/01/36 (Pre-refunded 9/01/16) 9/16 at 100.00 Aa3 (6) Baltimore, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004A, 5.000%, 10/15/22 (Pre-refunded 10/15/14) – AMBAC Insured 10/14 at 100.00 Aa2 (6) Baltimore, Maryland, Revenue Bonds, Wastewater Projects, Series 2003A, 5.000%, 7/01/33 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 AA (6) Baltimore, Maryland, Revenue Refunding Bonds, Water Projects, Series 1998A, 5.000%, 7/01/28 – FGIC Insured (ETM) No Opt. Call AA (6) Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, 7/01/24 – FGIC Insured (ETM) No Opt. Call AA (6) Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (6) Carroll County, Maryland, Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 (Pre-refunded 12/01/15) 12/15 at 100.00 AAA Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006: 40 5.000%, 3/01/14 (ETM) No Opt. Call Aa1 (6) 15 5.000%, 3/01/16 (ETM) No Opt. Call Aa1 (6) Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 (Pre-refunded 8/01/15) – NPFG Insured 8/15 at 100.00 AA (6) 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) Howard County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004B: $ 5.000%, 8/15/16 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA $ 5.000%, 8/15/17 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA 5.000%, 8/15/19 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2004, 5.000%, 5/01/15 (Pre-refunded 5/01/14) 5/14 at 100.00 AAA Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2003, 5.000%, 8/01/17 (Pre-refunded 8/01/13) 8/13 at 100.00 AAA Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical Center, Series 2005, 5.000%, 7/01/37 (Pre-refunded 7/01/14) – RAAI Insured 7/14 at 100.00 N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, Series 2004, 5.125%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 A– (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997: 5.000%, 7/01/17 – AMBAC Insured (ETM) No Opt. Call N/R (6) 5.000%, 7/01/27 – AMBAC Insured (ETM) No Opt. Call N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Howard County General Hospital, Series 1993, 5.500%, 7/01/25 (ETM) 7/13 at 100.00 N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2004B, 5.000%, 7/01/24 (Pre-refunded 7/01/13) – AMBAC Insured 7/13 at 100.00 A2 (6) Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 (Pre-refunded 1/15/14) 1/14 at 100.00 Aaa Maryland Stadium Authority, Lease Revenue Bonds, Montgomery County Conference Center Facilities, Series 2003: 5.000%, 6/15/21 (Pre-refunded 6/15/13) 6/13 at 100.00 AA+ (6) 5.000%, 6/15/23 (Pre-refunded 6/15/13) 6/13 at 100.00 AA+ (6) 5.000%, 6/15/24 (Pre-refunded 6/15/13) 6/13 at 100.00 AA+ (6) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities Projects, First Series 1978, 6.800%, 7/01/16 (ETM) No Opt. Call Aaa Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2003, 5.000%, 8/01/15 (Pre-refunded 8/01/13) 8/13 at 100.00 AAA Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and Auxiliary Facilities, Series 2003A: 5.000%, 7/01/20 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 Aa3 (6) 5.000%, 7/01/32 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 Aa3 (6) Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2003A: 5.000%, 10/01/17 (Pre-refunded 10/01/13) 10/13 at 100.00 AAA 5.000%, 10/01/18 (Pre-refunded 10/01/13) 10/13 at 100.00 AAA Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 5.000%, 12/01/19 (Pre-refunded 12/01/13) 12/13 at 100.00 Aaa Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, 5.125%, 6/01/24 – AMBAC Insured (ETM) No Opt. Call Aaa Nuveen Investments 41 Nuveen Maryland Premium Income Municipal Fund (continued) NMY Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 5.500%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 Aaa $ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured (ETM) No Opt. Call A (6) University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 5.000%, 10/01/22 (Pre-refunded 10/01/16) 10/16 at 100.00 AA+ (6) Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, Sewerage Disposal Bonds, Series 2005: 5.000%, 6/01/16 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/23 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/24 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Total U.S. Guaranteed Utilities – 2.9% (2.0% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2002LL, 5.500%, 7/01/17 – NPFG Insured No Opt. Call A Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004OO, 5.000%, 7/01/13 – CIFG Insured No Opt. Call AA– Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004PP, 5.000%, 7/01/22 – FGIC Insured 7/14 at 100.00 A Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – FGIC Insured 7/15 at 100.00 A Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 BBB+ Puerto Rico Electric Power Authority, Power Revenue Refunding Bonds, Series 2002JJ, 5.250%, 7/01/15 – NPFG Insured No Opt. Call A Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 2007A, 5.000%, 7/01/24 7/17 at 100.00 Baa3 Total Utilities 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 3.8% (2.5% of Total Investments) $ Baltimore, Maryland, Revenue Refunding Bonds, Wastewater Projects, Series 2002A, 5.125%, 7/01/42 – NPFG Insured 7/13 at 100.00 AA $ Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, 7/01/24 – FGIC Insured No Opt. Call AA Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – AMBAC Insured 7/16 at 100.00 AA Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – AMBAC Insured 7/17 at 100.00 AA Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 AA Maryland Water Quality Financing Administration, Revolving Loan Fund Revenue Bonds, Series 2005A, 5.000%, 9/01/15 No Opt. Call AAA Total Water and Sewer $ Total Investments (cost $521,030,299) – 148.6% Floating Rate Obligations – (5.9)% ) MuniFund Term Preferred Shares, at Liquidation Value – (44.3)% (7) ) Other Assets Less Liabilities – 1.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.8%. N/R Not rated. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 43 Nuveen Missouri Premium Income Municipal Fund NOM Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.6% (2.3% of Total Investments) $ Missouri Development Finance Board, Solid Waste Disposal Revenue Bonds, Procter and Gamble Inc., Series 1999, 5.200%, 3/15/29 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 17.4% (11.3% of Total Investments) Fort Zumwalt School District, Callaway County, Missouri, General Obligation Bonds, Series 2013C, 4.000%, 3/01/32 (WI/DD, Settling 6/04/13) 3/22 at 100.00 AA+ Joplin, Missouri, General Obligation Bonds, School Building, Direct Deposit Program Series 2013, 5.000%, 3/01/33 3/23 at 100.00 AA+ Lincoln University, Missouri, Auxiliary System Revenue Bonds, Series 2007, 5.125%, 6/01/37 – AGC Insured 6/17 at 100.00 AA– Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Southwest Baptist University Project, Series 2012, 5.000%, 10/01/33 10/22 at 100.00 BBB– Missouri Health and Educational Facilities Authority, Revenue Bonds, A.T. Still University of Health Sciences, Series 2011, 5.250%, 10/01/41 10/21 at 100.00 A– Missouri Health and Educational Facilities Authority, Revenue Bonds, Rockhurst University, Series 2011A, 6.500%, 10/01/35 10/18 at 103.00 BBB– Missouri Health and Educational Facilities Authority, Revenue Bonds, Washington University, Series 2011B, 5.000%, 11/15/37 11/21 at 100.00 AAA Missouri Health and Educational Facilities Authority, Revenue Bonds, Webster University, Series 2011, 5.000%, 4/01/36 4/21 at 100.00 A2 Total Education and Civic Organizations Health Care – 27.5% (17.9% of Total Investments) Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Saint Francis Medical Center, Series 2009A, 5.750%, 6/01/39 6/19 at 100.00 AA– Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Southeast Missouri Hospital Association, Series 2007, 5.000%, 6/01/27 6/17 at 100.00 BBB+ Cass County, Missouri, Hospital Revenue Bonds, Series 2007, 5.625%, 5/01/38 11/16 at 100.00 BBB– Clinton County Industrial Development Authority, Missouri, Revenue Bonds, Cameron Regional Medical Center, Series 2007, 5.000%, 12/01/37 12/17 at 100.00 N/R Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman Health System, Series 2004, 5.500%, 2/15/29 2/15 at 102.00 BBB+ Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman Health System, Series 2011, 5.500%, 2/15/31 2/21 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Capital Region Medical Center, Series 2011, 5.000%, 11/01/27 11/20 at 100.00 A3 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Heartland Regional Medical Center, Series 2012, 5.000%, 2/15/37 2/22 at 100.00 A1 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Mercy Health, Series 2012, 4.000%, 11/15/42 No Opt. Call AA– Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, St. Luke’s Episcopal and Presbyterian Hospitals, Series 2011, 5.000%, 12/01/25 12/21 at 100.00 A+ Missouri Health and Educational Facilities Authority, Health Facility Revenue Bonds, St. Lukes’s Health System, Series 2010A, 5.000%, 11/15/30 11/20 at 100.00 A+ Saline County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, John Fitzgibbon Memorial Hospital Inc., Series 2010, 5.600%, 12/01/28 12/20 at 100.00 BBB– St. Louis County Industrial Development Authority, Missouri, Healthcare Facilities Revenue Bonds, Ranken-Jordan Project, Refunding Series 2007, 5.000%, 11/15/27 11/16 at 100.00 N/R Total Health Care Housing/Multifamily – 1.2% (0.8% of Total Investments) 95 Missouri Housing Development Commission, Multifamily Housing Revenue Bonds, Series 2001II, 5.250%, 12/01/16 12/13 at 100.00 AA 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ Northwest Missouri State University, Housing System Revenue Bonds, Refunding Series 2012, 3.125%, 6/01/29 No Opt. Call A3 $ Total Housing/Multifamily Housing/Single Family – 1.9% (1.3% of Total Investments) Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership Loan Program, Series 2007A-1, 4.700%, 9/01/27 (Alternative Minimum Tax) 9/16 at 100.00 AA+ Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership Loan Program, Series 2007C-1, 4.800%, 9/01/38 (Alternative Minimum Tax) 3/17 at 100.00 AA+ Total Housing/Single Family Long-Term Care – 12.8% (8.3% of Total Investments) Bridgeton Industrial Development Authority, Missouri, Senior Housing Revenue Bonds, The Sarah Community Project, Series 2013, 4.500%, 5/01/28 5/18 at 100.00 N/R Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior Services – Heisinger Project, Series 2004, 5.500%, 2/01/35 2/14 at 100.00 BBB+ Joplin Industrial Development Authority, Missouri, Revenue Bonds, Christian Homes Inc., Series 2007F, 5.750%, 5/15/31 5/17 at 100.00 BBB– Lees Summit Industrial Development Authority, Missouri, Revenue Bonds, John Knox Village Obligated Group, Series 2007A, 5.125%, 8/15/32 8/17 at 100.00 BBB– Missouri Health and Educational Facilities Authority, Revenue Bonds, Lutheran Senior Services Projects, Series 2011, 6.000%, 2/01/41 2/21 at 100.00 BBB+ St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Chesterfield, Series 2012, 5.000%, 9/01/42 No Opt. Call BBB– St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Sunset Hills, Series 2012, 5.000%, 9/01/42 9/22 at 100.00 A St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of West County, Series 2007A, 5.500%, 9/01/28 9/17 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 17.0% (11.0% of Total Investments) Branson Reorganized School District R-4, Taney County, Missouri, General Obligation Bonds, School Building Series 2012, 4.375%, 3/01/32 3/22 at 100.00 A+ Camdenton Reorganized School District R3, Camden County, Missouri, General Obligation Bonds, Series 2005, 5.250%, 3/01/24 – AGM Insured 3/15 at 100.00 AA– Independence School District, Jackson County, Missouri, General Obligation Bonds, Series 2010, 5.000%, 3/01/27 3/20 at 100.00 AA+ Missouri School Boards Association, Lease Participation Certificates, Clay County School District 53 Liberty, Series 2007, 5.250%, 3/01/27 – AGM Insured 3/17 at 100.00 AA– Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call A Total Tax Obligation/General Tax Obligation/Limited – 25.4% (16.5% of Total Investments) Chesterfield, Missouri, Certificates of Participation, Series 2005, 5.000%, 12/01/24 – FGIC Insured 12/15 at 100.00 Aa1 90 Fenton, Missouri, Tax Increment Revenue Bonds, Gravois Bluffs Redevelopment Project, Series 2006, 4.500%, 4/01/21 4/14 at 100.00 BBB+ Fulton, Missouri, Tax Increment Revenue Bonds, Fulton Commons Redevelopment Project, Series 2006, 5.000%, 6/01/28 6/16 at 100.00 N/R Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/42 1/22 at 100.00 A Howard Bend Levee District, St. Louis County, Missouri, Levee District Improvement Bonds, Series 2013B: 4.875%, 3/01/33 3/23 at 100.00 BBB+ 5.000%, 3/01/38 3/23 at 100.00 BBB+ Jackson County, Missouri, Special Obligation Bonds, Truman Medical Center Project, Series 2011B, 4.350%, 12/01/23 12/21 at 100.00 Aa3 Nuveen Investments 45 Nuveen Missouri Premium Income Municipal Fund (continued) NOM Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Kansas City Industrial Development Authority, Missouri, Downtown Redevelopment District Revenue Bonds, Series 2011A, 5.000%, 9/01/32 9/21 at 100.00 AA– $ Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 6/14 at 102.00 N/R Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, Shoal Creek Parkway Project, Series 2011, 5.000%, 6/01/21 6/16 at 100.00 N/R Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A, 5.000%, 6/01/35 6/15 at 100.00 A Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, City of Independence, Crackerneck Creek Project, Series 2006C, 5.000%, 3/01/28 3/16 at 100.00 A– Monarch-Chesterfield Levee District, St. Louis County, Missouri, Levee District Improvement Bonds, Series 1999, 5.750%, 3/01/19 – NPFG Insured 9/13 at 100.00 A Osage Beach, Missouri, Tax Increment Revenue Bonds, Prewitt’s Point Transportation Development District, Series 2006, 5.000%, 5/01/23 5/14 at 100.00 N/R Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Senior Series 2011C, 0.000%, 8/01/41 No Opt. Call AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– Riverside, Missouri, L-385 Levee Redevelopment Plan Tax Increment Revenue Bonds, Series 2004, 5.250%, 5/01/20 5/15 at 100.00 A St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005A: 5.375%, 11/01/24 11/14 at 100.00 N/R 5.500%, 11/01/27 11/14 at 100.00 N/R St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005B, 5.500%, 11/01/27 11/14 at 100.00 N/R Total Tax Obligation/Limited Transportation – 13.1% (8.5% of Total Investments) Kansas City, Missouri, Passenger Facility Charge Revenue Bonds, Kansas City International Airport, Series 2001, 5.000%, 4/01/23 – AMBAC Insured (Alternative Minimum Tax) 10/13 at 100.00 A St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series 2005, 5.500%, 7/01/18 – NPFG Insured No Opt. Call A St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series 2007A, 5.000%, 7/01/21 – AGM Insured 7/17 at 100.00 AA– Total Transportation U.S. Guaranteed – 9.9% (6.4% of Total Investments) (4) 80 Cottleville, Missouri, Certificates of Participation, Series 2006, 5.250%, 8/01/31 (Pre-refunded 8/01/14) 8/14 at 100.00 N/R (4) Missouri Health and Educational Facilities Authority, Revenue Bonds, Lake Regional Health System, Series 2003, S, 5.700%, 2/15/34 (Pre-refunded 2/15/14) 2/14 at 100.00 BBB+ (4) Springfield Public Building Corporation, Missouri, Lease Revenue Bonds, Jordan Valley Park Projects, Series 2000A, 6.125%, 6/01/21 – AMBAC Insured (ETM) 6/13 at 100.00 N/R (4) St. Louis County Pattonville School District R3, Missouri, General Obligation Bonds, Series 2004: 80 5.250%, 3/01/20 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA (4) 5.250%, 3/01/20 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA– (4) 20 5.250%, 3/01/20 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA (4) St. Louis County, Missouri, GNMA Collateralized Mortgage Revenue Bonds, Series 1993D, 5.650%, 7/01/20 (Alternative Minimum Tax) (ETM) No Opt. Call AA+ (4) Total U.S. Guaranteed 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 6.0% (3.9% of Total Investments) $ Missouri Joint Municipal Electric Utility Commission, Iatan 2 Power Project Revenue Bonds, Series 2006A, 4.125%, 1/01/21 – AMBAC Insured 1/16 at 100.00 A2 $ Missouri Joint Municipal Electric Utility Commission, Plum Point Project, Revenue Bonds, Series 2006, 5.000%, 1/01/34 – NPFG Insured 1/16 at 100.00 A Missouri Joint Municipal Electric Utility Commission, Power Supply System Revenue Bonds, MoPEP Facilities, Series 2012: 5.000%, 1/01/32 1/21 at 100.00 A2 5.000%, 1/01/37 1/21 at 100.00 A2 Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 BBB+ Total Utilities Water and Sewer – 18.3% (11.8% of Total Investments) Carroll County Public Water Supply District 1, Missouri, Water System Revenue Bonds, Refunding Series 2009, 6.000%, 3/01/39 3/18 at 100.00 A Kansas City, Missouri, Water Revenue Bonds, Series 2012A, 4.500%, 12/01/36 12/21 at 100.00 AA+ Kansas City, Missouri, Water Revenue Bonds, Series 2013A, 4.000%, 12/01/37 12/21 at 100.00 AA+ Metropolitan St. Louis Sewerage District, Missouri, Wastewater System Revenue Bonds, Series 2006C, 5.000%, 5/01/36 – NPFG Insured 5/17 at 100.00 AAA Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – AMBAC Insured (Alternative Minimum Tax) (UB) (5) 12/16 at 100.00 AA+ Total Water and Sewer $ Total Investments (cost $49,518,493) – 154.1% Floating Rate Obligations – (6.5)% ) MuniFund Term Preferred Shares, at Liquidation Value – (52.6)% (6) ) Other Assets Less Liabilities – 5.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.1%. N/R Not rated. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 47 Nuveen North Carolina Premium Income Municipal Fund NNC Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 0.8% (0.5% of Total Investments) $ Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.500%, 5/15/39 11/13 at 100.00 BBB $ Education and Civic Organizations – 12.1% (7.8% of Total Investments) 30 Appalachian State University, North Carolina, Revenue Bonds, Series 2005, 5.250%, 7/15/17 – NPFG Insured No Opt. Call Aa3 Fayetteville State University, North Carolina, Limited Obligation Revenue Bonds, Student Housing Project, Series 2011, 5.000%, 4/01/43 – AGM Insured 4/21 at 100.00 AA– North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 2005A, 5.000%, 10/01/41 (UB) 10/15 at 100.00 AA+ North Carolina Capital Facilities Financing Agency, Revenue Bonds, Johnson and Wales University, Series 2003A: 5.250%, 4/01/23 – SYNCORA GTY Insured 10/13 at 100.00 N/R 5.000%, 4/01/33 – SYNCORA GTY Insured 10/13 at 100.00 N/R North Carolina Capital Facilities Finance Agency, Revenue Bonds, The Methodist University, Series 2012, 5.000%, 3/01/34 3/22 at 100.00 BBB University of North Carolina System, Pooled Revenue Bonds, Series 2005A: 5.000%, 4/01/15 – AMBAC Insured No Opt. Call A+ 5.000%, 4/01/22 – AMBAC Insured 4/15 at 100.00 A+ University of North Carolina Wilmington, Certificates of Participation, Student Housing Project Revenue Bonds, Series 2006: 5.000%, 6/01/21 – FGIC Insured 6/16 at 100.00 A 5.000%, 6/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 6/01/24 – FGIC Insured 6/16 at 100.00 A University of North Carolina, Chapel Hill, System Net Revenue Bonds, Series 2007, 5.000%, 12/01/36 12/17 at 100.00 Aaa University of North Carolina, Charlotte, Certificates of Participation, Student Housing Project, Series 2005, 5.000%, 3/01/21 – AMBAC Insured 3/15 at 100.00 A University of North Carolina, System Pooled Revenue Bonds, Series 2009C: 5.250%, 10/01/28 10/19 at 100.00 A3 5.375%, 10/01/29 10/19 at 100.00 A3 Total Education and Civic Organizations Health Care – 34.9% (22.5% of Total Investments) Albemarle Hospital Authority, North Carolina, Health Care Facilities Revenue Bonds, Series 2007: 5.250%, 10/01/27 10/17 at 100.00 N/R 5.250%, 10/01/38 10/17 at 100.00 N/R Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Refunding Series 2009A, 5.250%, 1/15/39 1/19 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/47 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2011A, 5.250%, 1/15/42 1/21 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Refunding Series 2012A, 5.000%, 1/15/43 1/22 at 100.00 AA– Johnston Memorial Hospital Authority, North Carolina, Mortgage Revenue Bonds, Johnston Memorial Hospital Project, Series 2008A, 5.250%, 10/01/36 – AGM Insured 4/18 at 100.00 AA– Nash Health Care Systems, North Carolina, Health Care Facilities Revenue Bonds, Series 2012, 5.000%, 11/01/41 5/22 at 100.00 A New Hanover County, North Carolina, Hospital Revenue Bonds, New Hanover Regional Medical Center, Series 2006B, 5.125%, 10/01/31 – AGM Insured 10/19 at 100.00 AA– 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) North Carolina Medical Care Commission Health Care Facilities Revenue Bonds Novant Health Inc., Series 2010A: $ 5.250%, 11/01/40 11/20 at 100.00 AA– $ 5.000%, 11/01/43 11/20 at 100.00 AA– North Carolina Medical Care Commission, Health Care Facilities Refunding Revenue Bonds, Blue Ridge HealthCare, Series 2010A, 5.000%, 1/01/36 1/20 at 100.00 A North Carolina Medical Care Commission, Health Care Facilities Revenue and Refunding Revenue Bonds, Columbus Regional Healthcare System, Series 2013A: 3.750%, 10/01/33 10/22 at 100.00 BBB 4.000%, 10/01/42 10/22 at 100.00 BBB North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Appalachian Regional HealthCare System, Series 2011A, 6.500%, 7/01/31 7/21 at 100.00 BBB+ North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Duke University Health System, Series 2012A, 5.000%, 6/01/42 6/22 at 100.00 AA North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, FirstHealth of the Carolinas Project, Refunding Series 2012A, 4.000%, 10/01/39 10/17 at 100.00 AA North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Wake Forest Baptist Obligated Group, Series 2012A, 4.000%, 12/01/45 12/22 at 100.00 AA– North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, Cape Fear Valley Health System, Series 2012A, 5.000%, 10/01/27 No Opt. Call A– North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/27 10/22 at 100.00 AA– North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Novant Health Obligated Group, Series 2003A: 5.000%, 11/01/18 11/13 at 100.00 AA– 5.000%, 11/01/19 11/13 at 100.00 AA– 5.000%, 11/01/20 11/13 at 100.00 AA– North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Stanly Memorial Hospital, Series 1999, 6.375%, 10/01/29 10/13 at 100.00 BBB+ North Carolina Medical Care Commission, Hospital Revenue Bonds, Southeastern Regional Medical Center, Refunding Series 2012, 5.000%, 6/01/32 6/22 at 100.00 A North Carolina Medical Care Commission, Hospital Revenue Bonds, Wilson Medical Center, Series 2007: 5.000%, 11/01/20 11/17 at 100.00 A– 5.000%, 11/01/27 11/17 at 100.00 A– North Carolina Medical Care Commission, Revenue Bonds, Blue Ridge Healthcare System, Series 2005, 5.000%, 1/01/33 – FGIC Insured 1/15 at 100.00 A Northern Hospital District of Surry County, North Carolina, Health Care Facilities Revenue Bonds, Series 2008, 6.250%, 10/01/38 4/18 at 100.00 BBB Onslow County Hospital Authority, North Carolina, FHA Insured Mortgage Revenue Bonds, Onslow Memorial Hospital Project, Series 2006, 5.000%, 4/01/31 – NPFG Insured 10/16 at 100.00 A Total Health Care Housing/Multifamily – 1.7% (1.1% of Total Investments) Mecklenburg County, North Carolina, FNMA Multifamily Housing Revenue Bonds, Little Rock Apartments, Series 2003: 5.150%, 1/01/22 (Alternative Minimum Tax) 7/13 at 105.00 AA+ 5.375%, 1/01/36 (Alternative Minimum Tax) 7/13 at 105.00 AA+ North Carolina Capital Facilities Financing Agency, Housing Revenue Bonds, Elizabeth City State University, Series 2003A, 5.000%, 6/01/28 – AMBAC Insured 6/13 at 100.00 N/R Total Housing/Multifamily Housing/Single Family – 2.3% (1.5% of Total Investments) North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 2007-29A, 4.800%, 7/01/33 (Alternative Minimum Tax) 1/17 at 100.00 AA North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 2011-1, 4.500%, 1/01/28 1/21 at 100.00 AA Nuveen Investments 49 Nuveen North Carolina Premium Income Municipal Fund (continued) NNC Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) $ North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 25-A, 4.900%, 7/01/37 (Alternative Minimum Tax) 7/16 at 100.00 AA $ Total Housing/Single Family Long-Term Care – 1.5% (0.9% of Total Investments) North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Presbyterian Homes, Series 2006: 5.400%, 10/01/27 10/16 at 100.00 N/R 5.500%, 10/01/31 10/16 at 100.00 N/R North Carolina Medical Care Commission, Revenue Bonds, Pines at Davidson, Series 2006A, 5.000%, 1/01/36 1/16 at 100.00 A– North Carolina Medical Care Commission, Revenue Bonds, United Methodist Retirement Homes Inc., Refunding Series 2013A, 5.000%, 10/01/33 10/23 at 100.00 N/R Total Long-Term Care Materials – 0.6% (0.4% of Total Investments) Columbus County Industrial Facilities and Pollution Control Financing Authority, North Carolina, Environmental Improvement Revenue Bonds, International Paper Company Project, Series 2007A, 4.625%, 3/01/27 3/17 at 100.00 BBB Tax Obligation/General – 4.8% (3.1% of Total Investments) Durham, North Carolina, General Obligation Bonds, Series 2007: 5.000%, 4/01/21 4/17 at 100.00 AAA 5.000%, 4/01/22 4/17 at 100.00 AAA Forsyth County, North Carolina, General Obligation Bonds, Limited Obligation Series 2009, 5.000%, 4/01/30 4/20 at 100.00 AA+ Wake County, North Carolina, Limited Obligation Bonds, Series 2010, 5.000%, 1/01/37 1/20 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 17.9% (11.5% of Total Investments) Charlotte, North Carolina, Certificates of Participation, Transit Projects Phase 2, Series 2008A, 5.000%, 6/01/33 6/18 at 100.00 AA+ Dare County, North Carolina, Installment Purchase Contract, Limited Obligation Series 2012B, 5.000%, 6/01/28 6/22 at 100.00 AA– Davidson County, North Carolina, Certificates of Participation, Series 2004, 5.250%, 6/01/14 – AMBAC Insured No Opt. Call Aa3 Durham, North Carolina, Certificates of Participation, Series 2005B, 5.000%, 6/01/25 6/15 at 100.00 AA+ Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Harnett County, North Carolina, Certificates of Participation, Series 2009: 5.000%, 6/01/28 – AGC Insured 6/19 at 100.00 AA– 5.000%, 6/01/29 – AGC Insured 6/19 at 100.00 AA– Jacksonville Public Facilities Corporation, North Carolina, Limited Obligation Bonds, Series 2012: 5.000%, 4/01/29 4/22 at 100.00 A1 5.000%, 4/01/30 4/22 at 100.00 A1 5.000%, 4/01/31 4/22 at 100.00 A1 5.000%, 4/01/32 4/22 at 100.00 A1 Mecklenburg County, North Carolina, Certificates of Participation, Series 2009A, 5.000%, 2/01/27 2/19 at 100.00 AA+ North Carolina Turnpike Authority, Monroe Connector System State Appropriation Bonds, Series 2011, 5.000%, 7/01/41 7/21 at 100.00 AA Puerto Rico Highway and Transportation Authority, Grant Anticipation Revenue Bonds, Series 2004, 5.000%, 9/15/21 – NPFG Insured 3/14 at 100.00 A Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 0.000%, 8/01/35 No Opt. Call A+ 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Raleigh, North Carolina, Certificates of Participation, Downtown Improvement Project, Series 2004B: $ 5.000%, 6/01/20 6/14 at 100.00 AA+ $ 5.000%, 6/01/21 6/14 at 100.00 AA+ Raleigh, North Carolina, Certificates of Participation, Series 2007, 5.000%, 2/01/27 2/17 at 100.00 AA+ Rutherford County, North Carolina, Certificates of Participation, Series 2007, 5.000%, 12/01/27 – AGM Insured 12/17 at 100.00 AA– Sampson County, North Carolina, Certificates of Participation, Series 2006, 5.000%, 6/01/34 – AGM Insured (UB) 6/17 at 100.00 AA– Wilmington, North Carolina, Certificates of Participation, Series 2008A, 5.000%, 6/01/29 6/18 at 100.00 AA Wilson County, North Carolina, Certificates of Participation, School Facilities Project, Series 2007, 5.000%, 4/01/25 – AMBAC Insured 4/17 at 100.00 Aa3 Total Tax Obligation/Limited Transportation – 15.7% (10.1% of Total Investments) Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International Refunding Series 2010A, 5.000%, 7/01/39 7/20 at 100.00 Aa3 10 Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International Refunding Series 2010B, 5.375%, 7/01/28 (Alternative Minimum Tax) 7/20 at 100.00 Aa3 Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International, Series 2010B, 5.000%, 7/01/36 (Alternative Minimum Tax) 7/21 at 100.00 Aa3 Charlotte, North Carolina, Airport Revenue Bonds, Series 2004A: 5.250%, 7/01/24 – NPFG Insured 7/14 at 100.00 Aa3 5.000%, 7/01/29 – NPFG Insured 7/14 at 100.00 Aa3 5.000%, 7/01/34 – NPFG Insured 7/14 at 100.00 Aa3 North Carolina State Ports Authority, Port Facilities Revenue Bonds, Senior Lien Series 2010A, 5.250%, 2/01/40 2/20 at 100.00 A3 North Carolina State Ports Authority, Port Facilities Revenue Bonds, Senior Lien Series 2010B, 5.000%, 2/01/29 2/20 at 100.00 A3 North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A: 5.000%, 1/01/21 – AGC Insured 1/19 at 100.00 AA– 5.375%, 1/01/26 – AGC Insured 1/19 at 100.00 AA– 5.500%, 1/01/29 – AGC Insured 1/19 at 100.00 AA– 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA– North Carolina Turnpike Authority, Triangle Expressway System Senior Lien Revenue Bonds, Series 2009B: 0.000%, 1/01/31 – AGC Insured No Opt. Call AA– 0.000%, 1/01/33 – AGC Insured No Opt. Call AA– 0.000%, 1/01/34 – AGC Insured No Opt. Call AA– 0.000%, 1/01/35 – AGC Insured No Opt. Call AA– 0.000%, 1/01/37 – AGC Insured No Opt. Call AA– 0.000%, 1/01/38 – AGC Insured No Opt. Call AA– Piedmont Triad Airport Authority, North Carolina, Airport Revenue Bonds, Series 2005A, 5.000%, 7/01/20 – SYNCORA GTY Insured 7/15 at 100.00 A– Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Refunding Series 2010A, 5.000%, 5/01/36 5/20 at 100.00 Aa3 Total Transportation U.S. Guaranteed – 22.3% (14.4% of Total Investments) (4) Catawba County, North Carolina, Certificates of Participation, Series 2004: 5.250%, 6/01/21 (Pre-refunded 6/01/14) – NPFG Insured 6/14 at 100.00 Aa2 (4) 5.250%, 6/01/22 (Pre-refunded 6/01/14) – NPFG Insured 6/14 at 100.00 Aa2 (4) Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) 1/15 at 100.00 AA+ (4) Craven County, North Carolina, Certificates of Participation, Series 2007: 5.000%, 6/01/23 (Pre-refunded 6/01/17) – NPFG Insured 6/17 at 100.00 AA– (4) 5.000%, 6/01/27 (Pre-refunded 6/01/17) – NPFG Insured 6/17 at 100.00 AA– (4) Nuveen Investments 51 Nuveen North Carolina Premium Income Municipal Fund (continued) NNC Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ Davidson County, North Carolina, Certificates of Participation, Series 2004, 5.250%, 6/01/21 (Pre-refunded 6/01/14) – AMBAC Insured 6/14 at 100.00 Aa3 (4) $ Greensboro, North Carolina, Combined Enterprise System Revenue Bonds, Series 2005A: 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/26 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Lee County, North Carolina, Certificates of Participation, Public Schools and Community College, Series 2004: 5.250%, 4/01/18 (Pre-refunded 4/01/14) – AGM Insured 4/14 at 100.00 AA– (4) 5.250%, 4/01/20 (Pre-refunded 4/01/14) – AGM Insured 4/14 at 100.00 AA– (4) 5.250%, 4/01/22 (Pre-refunded 4/01/14) – AGM Insured 4/14 at 100.00 AA– (4) North Carolina Infrastructure Finance Corporation, Certificates of Participation, Correctional Facilities, Series 2004A, 5.000%, 2/01/23 (Pre-refunded 2/01/14) 2/14 at 100.00 AA+ (4) North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Cleveland County Healthcare System, Refunding Series 2011A, 5.750%, 1/01/35 (Pre-refunded 1/01/21) 1/21 at 100.00 AA– (4) North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, WakeMed, Series 2009A, 5.625%, 10/01/38 (Pre-refunded 10/01/14) – AGC Insured 10/14 at 100.00 AA– (4) North Carolina Medical Care Commission, Revenue Bonds, Cleveland County Healthcare System, Series 2004A: 5.250%, 7/01/20 (Pre-refunded 7/01/14) – AMBAC Insured 7/14 at 100.00 AA– (4) 5.250%, 7/01/22 (Pre-refunded 7/01/14) – AMBAC Insured 7/14 at 100.00 AA– (4) North Carolina Medical Care Commission, Revenue Bonds, Northeast Medical Center, Series 2004, 5.000%, 11/01/24 (Pre-refunded 11/01/14) 11/14 at 100.00 N/R (4) North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 1986, 5.000%, 1/01/20 (ETM) No Opt. Call Aaa North Carolina State University at Raleigh, General Revenue Bonds, Series 2003A, 5.000%, 10/01/15 (Pre-refunded 10/01/13) 10/13 at 100.00 Aa1 (4) North Carolina State, General Obligation Bonds, Series 2004A: 5.000%, 3/01/18 (Pre-refunded 3/01/14) 3/14 at 100.00 AAA 5.000%, 3/01/22 (Pre-refunded 3/01/14) 3/14 at 100.00 AAA North Carolina, Certificates of Participation, Repair and Renovation Project, Series 2004B, 5.000%, 6/01/20 (Pre-refunded 6/01/14) 6/14 at 100.00 AA+ (4) Pasquotank County, North Carolina, Certificates of Participation, Series 2004: 5.000%, 6/01/25 (Pre-refunded 6/01/14) 6/14 at 100.00 A (4) 5.000%, 6/01/25 (Pre-refunded 6/01/14) 6/14 at 100.00 A (4) Pitt County, North Carolina, Certificates of Participation, School Facilities Project, Series 2004B, 5.000%, 4/01/29 (Pre-refunded 4/01/14) – AMBAC Insured 4/14 at 100.00 AA (4) Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2004: 5.000%, 3/01/21 (Pre-refunded 3/01/14) 3/14 at 100.00 AAA 5.000%, 3/01/22 (Pre-refunded 3/01/14) 3/14 at 100.00 AAA Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A, 5.000%, 3/01/31 (Pre-refunded 3/01/16) 3/16 at 100.00 AAA Randolph County, North Carolina, Certificates of Participation, Series 2004, 5.000%, 6/01/20 (Pre-refunded 6/01/14) – AGM Insured 6/14 at 102.00 AA– (4) University of North Carolina System, Pooled Revenue Bonds, Series 2005A, 5.000%, 4/01/22 (Pre-refunded 4/01/15) – AMBAC Insured 4/15 at 100.00 N/R (4) University of North Carolina, Chapel Hill, System Net Revenue Bonds, Series 2003: 5.000%, 12/01/19 (Pre-refunded 12/01/13) 12/13 at 100.00 Aaa 5.000%, 12/01/21 (Pre-refunded 12/01/13) 12/13 at 100.00 Aaa 5.000%, 12/01/23 (Pre-refunded 12/01/13) 12/13 at 100.00 Aaa Total U.S. Guaranteed Utilities – 9.4% (6.1% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 5.250%, 1/01/20 – AMBAC Insured 1/16 at 100.00 A– North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 A– 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2012A, 5.000%, 1/01/25 7/22 at 100.00 A– $ North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1993B: 95 6.000%, 1/01/22 No Opt. Call A– 6.000%, 1/01/22 – FGIC Insured No Opt. Call Baa1 North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series 2009A, 5.000%, 1/01/30 1/19 at 100.00 A North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series 2012A: 5.000%, 1/01/18 No Opt. Call A 5.000%, 1/01/19 No Opt. Call A 4.000%, 1/01/20 No Opt. Call A North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2008A, 5.250%, 1/01/20 1/18 at 100.00 A Wake County Industrial Facilities and Pollution Control Financing Authority, North Carolina, Pollution Control Revenue Refunding Bonds, Duke Energy Progress, Inc. Project, Series 2013, 4.000%, 6/01/41 (WI/DD, Settling 6/06/13) 6/23 at 100.00 A+ Total Utilities Water and Sewer – 31.2% (20.1% of Total Investments) Broad River Water Authority, North Carolina, Water System Revenue Bonds, Series 2005, 5.000%, 6/01/20 – SYNCORA GTY Insured 6/15 at 100.00 A2 Brunswick County, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 4/01/31 – AGM Insured 4/18 at 100.00 AA– Brunswick County, North Carolina, Enterprise Systems Revenue Refunding Bonds, Series 2012A, 5.000%, 4/01/25 4/22 at 100.00 AA– Cape Fear Public Utility Authority, North Carolina, Water & Sewer System Revenue Bonds, Series 2008: 5.000%, 8/01/28 8/18 at 100.00 AA 5.000%, 8/01/35 8/18 at 100.00 AA Cape Fear Public Utility Authority, North Carolina, Water & Sewer System Revenue Bonds, Series 2011, 5.000%, 8/01/31 8/21 at 100.00 AA Charlotte, North Carolina, Water and Sewerage System Revenue Bonds, Series 2002A, 5.250%, 7/01/13 No Opt. Call AAA Charlotte, North Carolina, Water and Sewerage System Revenue Bonds, Series 2008, 5.000%, 7/01/38 7/18 at 100.00 AAA Dare County, North Carolina, Utilities System Revenue Bonds, Series 2011: 5.000%, 2/01/36 2/21 at 100.00 AA 5.000%, 2/01/41 2/21 at 100.00 AA Durham, North Carolina, Utility System Revenue Bonds, Refunding Series 2011, 5.000%, 6/01/41 6/21 at 100.00 AAA Mooresville, North Carolina, Enterprise System Revenue Bonds, Refunding Series 2012, 5.000%, 5/01/28 5/22 at 100.00 AA– Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 6/01/23 – NPFG Insured 6/18 at 100.00 A Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2009A: 6.000%, 6/01/34 – AGC Insured 6/19 at 100.00 AA– 6.000%, 6/01/36 – AGC Insured 6/19 at 100.00 AA– Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2011: 5.625%, 6/01/30 – AGC Insured 6/21 at 100.00 AA– 5.750%, 6/01/36 – AGC Insured 6/21 at 100.00 AA– Onslow County, North Carolina, Combined Enterprise System Revenue Bonds, Series 2004B, 5.000%, 6/01/23 – SYNCORA GTY Insured 6/14 at 100.00 A+ Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 BBB– Nuveen Investments 53 Nuveen North Carolina Premium Income Municipal Fund (continued) NNC Portfolio of Investments May 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Refunding Series 2012A: $ 5.000%, 3/01/30 3/22 at 100.00 AAA $ 5.000%, 3/01/31 3/22 at 100.00 AAA Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A: 5.000%, 3/01/31 (UB) 3/16 at 100.00 AAA 5.000%, 3/01/36 (UB) 3/16 at 100.00 AAA 40 Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A, Residuals Series II-R-645-1, 13.564%, 3/01/14 (IF) No Opt. Call AAA 10 Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A Residuals, Series II-R-645-2, 13.866%, 3/01/14 (IF) No Opt. Call AAA Wilmington, North Carolina, Water and Sewer Revenue Bonds, Series 2005, 5.000%, 6/01/25 – AGM Insured 6/15 at 100.00 AA Winston-Salem, North Carolina, Water and Sewer System Revenue Bonds, Series 2007A, 5.000%, 6/01/37 (UB) 6/17 at 100.00 AAA Total Water and Sewer $ Total Investments (cost $363,339,627) – 155.2% Floating Rate Obligations – (9.5)% ) MuniFund Term Preferred Shares, at Liquidation Value – (50.2)% (5) ) Other Assets Less Liabilities – 4.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.4%. N/R Not rated. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM)
